      Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 1 of 84




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,         )
                                  )
           Plaintiff,             )
     vs.                          )
                                  )       CASE NO. 21-mj-8173-TJJ
SANTIAGO GAMBOA-SAENZ             )
 a/k/a “Pelon,”                   )
                                  )       Under Seal
MARIA ILEANA COTA,                )
                                  )
EFRAIN GARCIA-PEREZ               )
 a/k/a “Salado,”                  )
                                  )
DIMAS SIMOES CALIXTO-FILHO        )
 a/k/a “Brazil,”                  )
                                  )
JUAN ALVAREZ-PEREZ                )
 a/k/a “El Dientes,”              )
                                  )
BRYAN EDUARDO DOMINGUEZ           )
-GREEN                            )
 a/k/a “Flaco,”                   )
                                  )
IRLANDA AREYIM GRAJEDA,           )
                                  )
VLADIMIR BLANCO-GARCIGA,          )
                                  )
MIGUEL ANGEL VASQUEZ              )
-RODRIGUEZ                        )
  a/k/a “Chapito”                 )
  a/k/a “Zacatecas,”              )
                                  )
EDUARDO RAMIREZ-OCHOA             )
 a/k/a “Santa Claus”              )
 a/k/a “El Gordo”                 )
                                  )
JESUS GONZALEZ-RODRIGUEZ,         )
                                  )
HOMERO BACA-MARQUEZ,              )



                                      1
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 2 of 84




JAIME DE JESUS OCAMPO                )
 a/k/a Jaime De Jesus Ocampo-Ramirez )
 a/k/a “Don Pedro,”                  )
                                     )
JOSE CERA-ACOSTA,                    )
                                     )
       and                           )
                                     )
FRANK GALLO DE LA CRUZ               )
 a/k/a “Gallo,”                      )
                                     )
              Defendants.            )
_______________________________      )

                                  CRIMINAL COMPLAINT

       I, the undersigned complainant, being duly sworn, state the following is true and correct to

the best of my knowledge and belief.

                                           COUNT 1


       Commencing in or about January 2019, the exact date being unknown, and continuing to

on or about August 24, 2021, in the District of Kansas, the defendants,

                SANTIAGO GAMBOA-SAENZ a/k/a “Pelon,”
                        MARIA ILEANA COTA,
               EFRAIN GARCIA-PEREZ a/k/a “Salado,”
               DIMAS SIMOES CALIXTO-FILHO a/k/a “Brazil,”
                JUAN ALVAREZ-PEREZ a/k/a “El Dientes,”
          BRYAN EDUARDO DOMINGUEZ-GREEN a/k/a “Flaco,”
                     IRLANDA AREYIM GRAJEDA,
                    VLADIMIR BLANCO-GARCIGA,
   MIGUEL ANGEL VASQUEZ-RODRIGUEZ a/k/a “Chapito” a/k/a “Zacatecas,”
       EDUARDO RAMIREZ-OCHOA a/k/a “Santa Claus” a/k/a “El Gordo,”
                   JESUS GONZALEZ-RODRIGUEZ,
                      HOMERO BACA-MARQUEZ,
JAMIE DEJESUS OCAMPO a/k/a “Jaime De Jesus Ocampo-Ramirez” a/k/a ‘Don Pedro,”
                          JOSE CERA-ACOSTA
                                  and
                FRANK GALLO DE LA CRUZ a/k/a “Gallo,”


                                                2
         Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 3 of 84




knowingly and intentionally conspired and agreed with each other to distribute 5 kilograms or

more of cocaine, a controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(A)(ii).

         This was in violation of Title 21, United States Code, Section 846.


         I, Christopher Atkins, being duly sworn, hereby depose and state:

           1.    I am a Special Agent with the Drug Enforcement Administration (DEA),

currently assigned to the Kansas City District Office/Northeast Kansas Multi-Jurisdictional Task

Force.

           2.   I am an “investigative or law enforcement officer of the United States” within the

meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United

States who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Section 2516, Title 18, United States Code.

           3.   I have been employed with the DEA since August 2016. In my current job, I am

empowered to conduct investigations of, and to make arrests for, the drug offenses enumerated in

Title 21, United States Code. While with the DEA, I have participated in training that details the

intricacies of drug investigations involving the possession and sale of illegal drugs and drug

paraphernalia to include possession with intent to distribute, distribution of controlled substances

(including cocaine, marijuana, heroin, and methamphetamine), as well as investigations directed

at monetary transactions involving the proceeds of specified unlawful activities and conspiracies,

associated with criminal drug trafficking offenses. My training and experience has involved,

among other things: (a) the debriefing of defendants, witnesses, and informants, as well as others

who have knowledge of the distribution and transportation of controlled substances and of the

                                                 3
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 4 of 84




laundering and concealment of proceeds of drug trafficking; (b) surveillance; and (c) analysis of

documentary and physical evidence. Based on my training and experience as a DEA agent, I

have become familiar with the manner in which drug traffickers conduct their drug-related

businesses, including the methods drug traffickers employ to import and distribute drugs, and

their use of coded language to refer to drugs, drug proceeds, and other aspects of drug

trafficking. I have received training related to the investigation of drug and money laundering

offenses and have been personally involved in multiple investigations involving the unlawful

possession and distribution of controlled substances, including methamphetamine, cocaine,

heroin, marijuana, and money laundering. My training and experience has also involved

physical surveillance, execution of search warrants, arrests of numerous drug traffickers, the

recruiting and handling of confidential sources and other sources of information, undercover

agents, cooperating witnesses, controlled purchases of illicit drugs, electronic surveillance (to

include T-III operations), consensually monitored recordings, investigative interviews, trash

searches, mail covers/watches, financial investigations, grand jury subpoenas, and the execution

of federal search and arrest warrants. These methods include the use of wireless

communications technology (i.e., cellular telephones), counter surveillance, elaborately planned

smuggling schemes tied to legitimate businesses, and the use of false or fictitious identities and

coded communications in an attempt to avoid detection by law enforcement and circumvent drug

investigations. In addition, I was previously employed as a law enforcement officer with the

Glynn County, Georgia Police Department from September 6, 2011, until being hired by

DEA. During that time, I participated in numerous drug investigations and arrests on the state

and federal level. On numerous occasions, I have interviewed suspects and defendants, and have


                                                 4
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 5 of 84




spoken with drug investigators, regarding drug traffickers and various criminal activities,

including drug trafficking and money laundering. These interviews have included discussions of

the use and meaning of code words in the sales and distribution of controlled substances, as well

as techniques used by drug traffickers. Prior to and during my service with the Glynn County

Police Department, I served as a sergeant in the United States Army Reserves as a weapons

instructor and member of the rifle team.

            4.   I have previously developed evidence that was used as probable cause for search

warrants and have participated in numerous drug search warrants, as well as search warrants

related to the laundering of funds derived from the trafficking of illegal drugs, including the

movement, smuggling, and concealment of funds derived from the sale of illegal drugs. This

includes the movement, smuggling, and concealment of illegal proceeds and drugs by

conveyances such as motor vehicles, trains, and airplanes. During the course of my law

enforcement career and employment with the DEA, I have participated in and planned numerous

surveillance operations including physical surveillance, wire surveillance, surveillance. I have

also written reports and analyzed records and documents in conjunction with the preparation of

affidavits requesting authorization for the interception of wire communications.

       5.        Because this affidavit is being submitted for the limited purpose of obtaining a

complaint and arrest warrant, I have not included each and every fact known to me concerning

this investigation. I have set forth only the facts that I believe are necessary to establish probable

cause for the offense listed above. The conclusions and opinions set forth below are based on my

experience and training as a law enforcement officer, my familiarity with the methods used by

illicit drug traffickers to import and distribute illicit drugs and collect and launder the proceeds


                                                  5
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 6 of 84




from the sales of illicit drugs, my direct participation in this investigation, and conversations

with other experienced investigators who have participated in the below described investigation.

                                                Background

       6.      In December 2019, DEA Kansas City and HSI initiated an investigation of the

Santiago Gamboa-Saenz Drug Trafficking Operation (DTO). Evidence obtained detailing the

structure of the Gamboa-Saenz DTO and evidence of a conspiracy to possess with intent to

distribute cocaine, has come from numerous sources to include but not limited to the following:

Information obtained from confidential informants and cooperators, trash pulls, search warrants,

controlled drug purchases, a controlled delivery, multiple cocaine seizures, bulk currency

seizures, surveillance, phone record analysis, interviews, and the recovery of several detailed

drug/money ledgers. This evidence shows probable cause that this DTO, led in part by Gamboa-

Saenz, has conspired and continues to conspire to possess with intent to distribute multiple kilos

of cocaine in the United States on a weekly basis and smuggles illicit bulk cash proceeds to

Mexico from the United States on a regular basis. Overt acts of many of the members of this

conspiracy are detailed below. (Some of the overt acts described under a given defendant’s

section are repeated in one or more additional defendant[s] section.)

                                 Santiago Gamboa-Saenz a/k/a “Pelon”

       7.      This investigation has established that Santiago Gamboa-Saenz a/k/a “Pelon” is

the leader of a Drug Trafficking Organization (DTO) that smuggles multi-kilogram shipments of

cocaine into the United States on a regular basis.

       8.      In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th, Street, Overland Park, Kansas believed to be


                                                  6
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 7 of 84




involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

male subject, later identified as Gamboa-Saenz coming and going from the stash house. Also

observed during surveillance operations were several vehicles coming and going which would

quickly pull in and out of an attached garage. During the course of this investigation,

investigators confirmed this residence was being utilized as a stash house for illegal drugs.

       9.      On January 17, 2020, investigators were conducting physical surveillance at 7501

West 98th Street, Overland Park, Kansas. This residence had been identified by investigators as a

cocaine stash house utilized by the Gamboa-Saenz DTO. During the surveillance, investigators

observed a silver Chevrolet Malibu passenger car bearing Missouri registration which was

registered to Vladimir Blanco-Garciga, pull into the stash house driveway and then into the

attached garage. A short time later, the Chevrolet Malibu was observed leaving the stash house

and being driven by Efrain Garcia-Perez a/k/a “Salado.” Investigators followed the Chevrolet

Malibu to an apartment complex in Riverside, Missouri where the Chevrolet Malibu was

dropped off by Garcia-Perez. Garcia-Perez then left in a black Chevrolet Cruze.

       10.     On January 27, 2020, investigators learned that the same Chevrolet Malibu

observed at the stash house had been stopped by the Texas Department of Public Safety on

Interstate 40 in Carson County, Texas. The driver of the vehicle was identified as Blanco-

Garciga. Texas DPS Troopers searched the Chevrolet Malibu and located $200,000 in United

States currency secreted in the head liner.

       11.     On February 29, 2020, investigators conducted electronic surveillance of 7501

West 98th Street, Overland Park, Kansas. During this surveillance, investigators observed

Gamboa-Saenz, Dimas Simoes Calixto-Filho a/k/a “Brazil,” and CS#2 (CS#2’s individual’s


                                                 7
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 8 of 84




identity was unknown at the time of this surveillance, but he was later fully identified and agreed

to cooperate with investigators) exiting the open garage door of this residence with twelve black

trash bags which they placed onto a grey Ford flatbed truck. Investigators then observe Calixto-

Filho drive this truck away from 7501 West 98th Street, Overland Park, Kansas. On March 1,

2020, investigators conducted electronic surveillance of 6574 Kaw Drive, Kansas City, Kansas

and observed the grey Ford flatbed truck arrive, driven by Calixto-Filho, with some of the trash

bags that were previously loaded onto the truck at 7501 West 98th Street, Overland Park, Kansas.

The truck is out of view for a period of time and then re-appears without the trash bags.

       12.     On March 12, 2020, investigators performed a trash pull at 6574 Kaw Drive,

Kansas City, Kansas and located black trash bags which were similar to those investigators

observed being placed on the grey Ford flatbed truck at 7501 West 98th Street, Overland Park,

Kansas. These bags included items of evidentiary value such as an Ocampo Auto Sales bill of

sale dated December 21, 2019, packaging materials similar to those located on drugs and U.S.

currency seized from this DTO, numerous empty boxes of laminate flooring, vehicle registration

paperwork in the name of CS#2, empty bottles of Inositol powder, automotive grease, empty

boxes of sheet lead, and approximately 17 kilogram sized and shaped packages which had

previously been emptied. During interviews of Garcia-Perez and CS#2, investigators were told

how the Inositol powder was used as a cutting agent, how the automotive grease and sheet lead

was used to conceal illegal drugs from detection by law enforcement, and how the laminate

flooring was used to conceal a hidden compartment which contained cocaine in the concrete

floor of the residence located at 7501 West 98th Street, Overland Park, Kansas.

       13.     On March 13, 2020, investigators arranged to purchase approximately one quarter


                                                 8
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 9 of 84




of a kilogram of cocaine from Perez utilizing CS#1. CS#1 arranged to meet Garcia-Perez at 6574

Kaw Drive, Kansas City, Kansas to purchase the cocaine for $8,000. CS#1 paid Garcia-Perez

$6,000 with the promise to pay the additional $2,000 at a later date. CS#1 conducted the

transaction with Garcia-Perez and then left. CS#1 provided the purchased item to investigators

who submitted it to the Johnson County Criminalistics Laboratory for analysis. Lab results

indicate this substance was confirmed to be cocaine with a net weight of 246.26 net grams.

       14.    On March 20, 2020, investigators conducted an operation to pay Garcia-Perez the

remaining $2,000 debt. CS#1 attempted to call Garcia-Perez but could not reach him. CS#1 then

sent Maria Cota a text message in an attempt to reach Garcia-Perez. A short time later, CS#1

received a phone call from Santiago Gamboa-Saenz. During this phone call, Gamboa-Saenz

advised CS#1 that Garcia-Perez was busy and would not be able to take the payment until later

in the day and the conversation ended. CS#1 called Gamboa-Saenz back and asked if payment

could made sooner due to CS#1 needing to go to work. Gamboa-Saenz told CS#1 that payment

could be made to his (Gamboa-Saenz’s) girlfriend. Several minutes later, CS#1 received a phone

call from Cota who advised CS#1 to meet her at 6574 Kaw Drive, Kansas City, Kansas. Cota

told CS#1 to only give the money to her and not to anyone else at the location. On March 20,

2020, at approximately 11:14 a.m., Cota was observed by investigators arriving at the Kaw Drive

location driving a white Lexus. CS#1 met with Cota and provided Cota with the $2,000

payment.

       15.    On March 30, 2020, investigators conducted a surveillance operation at 7501

West 98th Street, Overland Park, Kansas, a known DTO stash house. Investigators observed a

white Cadillac Escalade parked in the driveway at this location which investigators had never


                                               9
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 10 of 84




observed before. Investigators were able to determine, through recorded electronic surveillance,

that Gamboa-Saenz had driven the vehicle and parked the vehicle in the stash house driveway on

March 29, 2020. Gamboa-Saenz was also observed entering and remaining in the stash house.

While investigators were conducing physical surveillance at the stash house, investigators

observed both a black Chevrolet Equinox backing out of the stash house garage and driving

away and Gamboa-Saenz exiting the stash house and getting into the Cadillac Escalade and then

driving away. Investigators maintained surveillance on the Chevrolet Equinox which was

eventually stopped for speeding by the Kansas Highway Patrol on Interstate 35 in Butler County,

Kansas. The driver, and only occupant of the vehicle, was identified as Irlanda Grajeda. KHP

Troopers conducted a search of the Equinox and located $533,780.00 in United States currency

concealed in the roof liner of the vehicle. Grajeda disclaimed ownership and knowledge of the

currency and was released.

       16.     Between the dates of March 2, 2020, and March 30, 2020, investigators conducted

four trash pulls from 1404 South Montebello Lane, Olathe, Kansas. Investigators previously

identified this address as the personal residence of Gamboa-Saenz and Cota during this period of

time. Investigators located valuable evidence in all of the trash pulls conducted, to include

numerous suspected drug and money ledgers. Investigators also located a Verizon phone bill for

phone number 913-549-2907, which is the same phone number Gamboa-Saenz utilized on

March 20, 2020, to contact CS#1 to coordinate the payment of a $2,000 drug debt.

       17.     On March 31, 2020, investigators executed search warrants at the following

addresses:1404 South Montebello Lane, Olathe, Kansas; 7501 West 98th, Street, Overland Park,

Kansas; and 6475 Kaw Drive, Kansas City, Kansas. Investigators located several items of


                                                10
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 11 of 84




evidentiary value from all locations. From the personal residence of Gamboa-Saenz and Cota,

1404 South Montebello Lane, Olathe, Kansas this included numerous suspected drug and money

ledgers and an AR-15 style rifle. Gamboa-Saenz and Cota were not present when the search

warrants were executed. Investigators observed a great deal of activity at various locations via

electronic surveillance after the enforcement action on March 30, 2020, which resulted in the

seizure of $533,780, and believe that this enforcement action caused Gamboa-Saenz and Cota to

flee the area.

        18.      On September 27, 2020, investigators conducted an operation with the Kansas

Highway Patrol, in which Garcia-Perez and Dominguez-Green were stopped, in a Chevrolet

Cruze, for a traffic violation on Interstate 35 in Lyon County, Kansas. Also stopped, for a

separate traffic violation, was a maroon Ford F-350 truck which investigators believed was

transporting an amount of cocaine and was being escorted by Garcia-Perez and Dominguez-

Green. Just prior to the traffic stop, investigators observed Garcia-Perez meeting with the driver,

(Unindicted Co-Conspirator #1), of the maroon Ford F-350 which was also occupied by

Unindicted Co-Conspirator #2. During the traffic stop, KHP Troopers located a post

manufactured hidden compartment in the floorboard of the F-350. After the compartment was

located, investigators located approximately 11.77 kilograms (gross weight) of suspected

cocaine. Investigators field tested the substance which showed a positive result for the presence

of cocaine.

        19.      After the cocaine was located, investigators conducted an interview with Garcia-

Perez and Dominguez-Green, the occupants of the Chevrolet Cruze. During the interview of

Garcia-Perez, Garcia-Perez initially stated that he did not want to provide any information on


                                                11
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 12 of 84




Gamboa-Saenz. Garcia-Perez stated that this was because his wife and children lived within five

minutes of Gamboa-Saenz’s family and if he were to say anything about Gamboa-Saenz, his

wife and children would be “decapitated and cut into pieces” and that Gamboa-Saenz would

even “kill his dog.” Garcia-Perez later stated that he did not know how many packages were in

the transporting vehicle and would not know until he arrived in Kansas City to remove them, and

Gamboa-Saenz gave him instructions as to how many packages would be delivered to each

subject. Garcia-Perez also stated that each customer would have already spoken with either

Gamboa-Saenz or Cota about the amount and pricing of the cocaine to be received. Garcia-Perez

also stated that all orders to DTO members come from Gamboa-Saenz and DTO members do not

talk to each other about what each is assigned to do. Garcia-Perez stated that Gamboa-Saenz

does this on purpose so that each DTO member does not have too much information as to what is

going on and each DTO member only really knows their specific assignments. Garcia-Perez

then stated that all DTO members work for the organization, but that Gamboa-Saenz is the one

who issues the orders in the United States.

       20.     During the interview of Dominguez-Green, he stated that the head of this DTO is

Gamboa-Saenz. Dominguez-Green stated his role in this DTO was transport cocaine and that he

receives his instructions directly from Gamboa-Saenz. Dominguez-Green told investigators that

on one occasion he was instructed by Gamboa-Saenz to transport 15 kilograms of cocaine to an

older black male subject who he only knew as “El Hache.” “El Hache” has been identified

through this investigation as an individual indicted in the Eastern District of Missouri

(hereinafter referred to as “Indicted Individual #1”).

       21.     Between October 6, 2020, and March 1, 2021, investigators conducted four


                                                 12
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 13 of 84




proffer interviews with Garcia-Perez, a former high-ranking member within the Gamboa-Saenz

DTO. Garcia-Perez stated that if he or anyone else showed any resistance to performing the

duties they were assigned, they would be threatened with photos and videos of what would

happen to their families for failure to cooperate. Garcia-Perez advised that the message to him

was that his family would be hurt or killed if he failed to cooperate. Garcia-Perez stated that the

Gamboa-Saenz DTO is moving illegal drugs from Mexico into the United States “via a wall” in

El Paso, Texas and that the DTO has members on the United States side of the border watching

to see when it is clear to smuggle the illegal drugs across into the United States.

       22.     On April 14, 2021, investigators conducted an interview of an individual who

later became a DEA confidential source, CS #2. CS#2 advised that Gamboa-Saenz recruits

people in Mexico who owe him money for drug debts and forces them to work for the DTO and

that Gamboa-Saenz threatens them and their families to get them to cooperate. CS#2 also stated

that Gamboa-Saenz controls everything regarding DTO members such as where they go and

what (U.S. currency or drugs) the DTO members carried. CS#2 stated that Gamboa-Saenz is in

charge of drugs sales that occur to Kansas City, Washington D.C., Albuquerque, St. Louis,

Colorado, Cincinnati, and Chicago.

       23.     CS#2 stated that on March 30, 2020, s/he was given $1,000 and directed by

Gamboa-Saenz to hook up a car hauler trailer and intercept Grajeda and haul her vehicle because

she was being followed and Gamboa-Saenz did not want law enforcement to interdict her and the

vehicle. CS#2 advised that after a short period of time, s/he was again contacted by Gamboa-

Saenz and told to disregard as law enforcement had already stopped and detained Grajeda.

These statements corroborate statements made by Garcia-Perez during one of his proffer


                                                 13
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 14 of 84




interviews. During numerous other interviews, CS#2 expanded upon his/her remarks about

Gamboa-Saenz and his control over the DTO’s operations.

       24.     On April 23, 2021, investigators conducted a proffer interview of Indicted

Individual #1. During this proffer interview, Indicted Individual #1 admitted to receiving three

to four kilograms of cocaine, which he then re-sold to his customers, two to three times per

month from the Gamboa-Saenz DTO. Indicted Individual #1 was shown a photo of Gamboa-

Saenz and Cota and stated he recognized Gamboa-Saenz as the leader of the DTO and mentioned

that he (Gamboa-Saenz) was “the boss.” Indicted Individual #1 further clarified this statement

by stating that DTO members seemed to talk to Gamboa-Saenz like he was in a position of

authority.

       25.     On May 21, 2021, CS#2 was contacted by Juan Alvarez-Perez a/k/a “El Dientes”

by phone and told that the DTO wanted CS#2 to take a trip to Washington D.C. with “two.” This

phone call was intercepted over a consensual wire intercept. CS#2 coordinated with Alvarez-

Perez who dropped off a maroon Toyota FJ Cruiser, at CS#2’s residence, for CS#2 to drive to

Washington D.C. CS#2, surveilled by investigators, transported this vehicle toward Washington

D.C. for a controlled delivery. However, a traffic stop was performed on the vehicle and CS#2

in Maryland and therefore the controlled delivery was not attempted. This stop resulted in the

seizure of approximately 2.75 kilograms gross weight of a white powdery substance suspected to

be cocaine. After the attempted controlled delivery, CS#2 and Alvarez-Perez held a telephonic

conversation which Gamboa-Saenz was a party to. This phone conversation between Alvarez-

Perez and CS#2 occurred on the consensual wire intercept on May 24, 2021, at approximately

12:28 a.m., and is listed as Session 179. Based on a review of the audio and the court authorized


                                               14
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 15 of 84




search of multiple telephones later seized, investigators believe that Alvarez-Perez was speaking

with CS#2 on phone 21-MWH-043 (agency identification number only) while speaking with

Gamboa-Saenz on phone 21-MWH-042 while both phones were on the speaker setting. A

portion of the recorded call as transcribed from Spanish to English by linguists is set forth below.

CS#2: “[Stammers] Put Pelon on, man.”

GAMBOA-SAENZ: “tra[Voices Overlap] It's all right, it's all right, but instead of heading this

way he should of headed towards Washington.”

ALVAREZ-PEREZ: “Yeah, yeah, that’s [U/I]…”

GAMBOA-SAENZ: “[Voices Overlap] That’s there, that where “El Gallo” was at. Tell him

that they have been looking for him since last night. [U/I]”

ALVAREZ-PEREZ: “[Voices Overlap] Yes. No, he's even spoken to “El Gallo” already and I

already told him that they were looking for him but we went and he was...”

GAMBOA-SAENZ: “Since last night I was saying that we couldn't leave him stranded like

that, tell him that I would never allow for him to be left stranded like that, I'm not like that tell

him.”

CS#2: “I know, my brother, I know, I know, I know and I want to rem, remedy things, you hear

me? Uh…”

GAMBOA-SAENZ: “Right but it's alright, don't get scared it's just that we need to find out

where that shit is at. And find out where the truck is at so we can go pick it up, we'll send a tow

truck to go get it but you got scared, don't get scared.”

(further conversation between the three parties)

GAMBOA-SAENZ: “Yeah, yeah, just relax. The truck is alright, dude, and with the truck


                                                  15
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 16 of 84




nothing was lost nor did they do a search or anything since they don't have permission to look

inside of it. Did you, did you leave the doors locked?”

CS#2: “What do you mean by locking the doors?”

GAMBOA-SAENZ: “Did you close it up?”

ALVAREZ-PEREZ: “Did you or did you not locked it?”

CS#2: “Yes, yes, it's locked up, it was locked, it was all locked up.”

GAMBOA-SAENZ: “No, no, look, nothing is going on. We would start [U/I] [Voices

Overlap]”

CS#2: “I got, I got, I got keys here, I got the keys. I got the keys.”

GAMBOA-SAENZ: “Relax brother, tell him to relax and tomorrow, tomorrow we can, we can

go find it, we can go find that shit, all is good.”

(further conversation between the three parties)

GAMBOA-SAENZ: “Tell him dude that we now have a house, we have money, and we have

everything there dude, we, we have everything there.”

(further conversation between the three parties)

        26.     On May 27, 2021, investigators conducted an interview of Jose Cera-Acosta.

Cera-Acosta admitted to working as a mechanic for the DTO who was recruited by Gamboa-

Saenz. Cera-Acosta stated that Gamboa-Saenz is the main boss and leader of the DTO. Cera-

Acosta advised that Gamboa-Saenz told Cera-Acosta to open his own place of business in his

(Cera-Acosta’s) name and that Gamboa-Saenz would pay the rent for Cera-Acosta. Cera-Acosta

stated that Gamboa-Saenz is the person who showed him how to make aftermarket hidden

compartments in several different vehicles. Cera-Acosta stated that on one occasion he observed


                                                      16
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 17 of 84




Gamboa-Saenz, Garcia-Perez, and Dominguez-Green load a dark green Ford F-350 with an

unknown amount of cocaine in the floorboard. Cera-Acosta also stated that Gamboa-Saenz is

the one who provided him with instructions on the specific dimensions to build the kilogram

press which was located during the search warrant executed at 7501 West 98th Street, Overland

Park, Kansas. Cera-Acosta further stated that Gamboa-Saenz told Cera-Acosta that this kilogram

press was going to be used to re-package and compress the cocaine for transport after it was cut

down.

        27.    On May 30, 2021, CS#2 was the victim of an arson. CS#2 was inside of his/her

residence when the residence was set on fire with the use of diesel fuel which had been poured

on the outside of three sides of the house and two parked vehicles. During the ensuing

investigation, investigators were able to use previously court authorized prospective location

information for a cellular telephone to determine that Alvarez-Perez was in the area of the arson

around the time the residence was set ablaze. Surveillance on Alvarez-Perez was established, the

arrests of Alvarez-Perez, Homero Baca-Marquez, and Jesus Gonzalez-Rodriguez were

conducted, and numerous cellular telephones utilized by members of this DTO were seized.

Investigators obtained search warrants to extract data from the telephones and the data was

reviewed by investigators. Investigators began reviewing data from a cellular telephone (21-

MWH-042) that was seized during a traffic stop of Alvarez-Perez, Baca-Marquez, and Gonzalez-

Rodriguez that occurred on May 30, 2021. On this phone, investigators located numerous audio

messages from 575-707-3484 listed as “P5” in the phone. These audio messages depict a high-

pitched voice that investigators know as belonging to Gamboa-Saenz. Investigators have

become familiar with Gamboa-Saenz’s voice from both the consensual telephonic intercept of


                                               17
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 18 of 84




CS#2’s telephone as well as from digitally recorded conversation between Gamboa-Saenz and

CS#1. One audio message sent from this phone (21-MWH-042) to “P5” on May 24, 2021, at

approximately 1:27 a.m. (as identified by the time stamp on Cellebrite) begins, “Look Pelon.” A

further review of this phone revealed WhatsApp text/audio/video conversation on May 30, 2021,

at approximately 2:31:51 a.m. (as identified by the time stamp on Cellebrite) with Gamboa-

Saenz wherein Gamboa-Saenz discusses the arson against CS#2. A portion of the WhatsApp

conversation was transcribed from Spanish to English by DEA Task Force Officer (TFO)

Lozano, a native Spanish speaker, and is set forth below. Where a word used in Spanish could

have more than one meaning when translated to English and due to slang, the word that makes

the most sense given the context of the conversation is used in the below translation. (Where a

word or words is double-bracketed, it denotes multiple translations of the Spanish word into

English. Single brackets denote context.)

[Alvarez-Perez sends Gamboa-Saenz cell phone video taken during a drive by showing the

home of CS#2]

GAMBOA-SAENZ: “right there”

[Alvarez-Perez sends an image of a Little Caesars pizza box]

ALVAREZ-PEREZ: “Pizza”

GAMBOA-SAENZ: “take everything away, bro, for real”

GAMBOA-SAENZ: “and if [[nobody/anyone]] is [[around/is there]], burn his house down”

ALVAREZ-PEREZ: “ok”

GAMBOA-SAENZ: “buy gas to take care of it”

ALVAREZ-PEREZ: “I have some”


                                               18
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 19 of 84




GAMBOA-SAENZ: “use a lot, ok”

[inaudible voice message sent by Alvarez-Perez]

GAMBOA-SAENZ: “I can’t hear”

ALVAREZ-PEREZ: [Audio message sent by Alvarez-Perez] “I have a gallon, or do you want

me to buy 5 or 10 gallons? I say we use 2 gallons, so it catches fire little by little. Or do you

want me to buy some more?”

GAMBOA-SAENZ: “Let that fucker burn”

[Alvarez-Perez sends Gamboa-Saenz a video from the driver’s seat of a Lincoln]

GAMBOA-SAENZ: “how are you?”

ALVAREZ-PEREZ: [Alvarez-Perez sends audio message] “We are here eating dinner bro,

we’re eating dinner, we’re gonna plan all that, we’re here eating dinner, and we’re gonna take off

and go do that shit”

GAMBOA-SAENZ: “make sure it happens today”

GAMBOA-SAENZ: “e”

ALVAREZ-PEREZ: [Alvarez-Perez sends audio message] “We are going to go do it dude,

were going to go do it, you’ll see.”

GAMBOA-SAENZ: “that’s all”

GAMBOA-SAENZ: [[“throw him out / go for it”]]

(missed voice call from Gamboa-Saenz)

GAMBOA-SAENZ: [[“throw him out / go for it”]]

(missed voice call from Gamboa-Saenz)

       28.     During a review of a cell phone (20-MWH-058) that was seized on September 27,


                                                 19
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 20 of 84




2020, during a traffic stop of Garcia-Perez and Dominguez-Green, a series of WhatsApp videos

and messages were located which depicted a Hispanic female with black hair wearing a jean

jacket with her hands tied behind her back while lying in a field and being interrogated, her life

threatened, questioned about how she wanted to die, and physically abused by multiple males.

These videos show an unknown male burn her with a lit cigarette on her breast. The female is

also slapped and kicked while being interrogated. An unknown male can be seen throwing

gasoline on the female’s feet and lighting it. Audio messages in this WhatsApp conversation

depict the high-pitched voice which investigators have come to know as belonging to Gamboa-

Saenz. Metadata pertaining to these videos depict a creation date of December 4, 2019. The

location data found on this phone shows it spent a great deal of time at 1404 South Montebello

Lane, Olathe, Kansas, the residence of Gamboa-Saenz.

                                       Maria Ileana Cota

       29.     On March 13, 2020, investigators arranged to purchase approximately one quarter

of a kilogram of cocaine from Garcia-Perez utilizing CS#1. CS#1 arranged to meet Garcia-Perez

at 6574 Kaw Drive, Kansas City, Kansas to purchase the cocaine for $8,000. CS#1 paid Garcia-

Perez $6,000 with the promise to pay the additional $2,000 at a later date. CS#1 conducted the

transaction with Garcia-Perez and then left. CS#1 provided the purchased item to investigators

who submitted it to the Johnson County Criminalistics Laboratory for analysis. Lab results

indicate this substance was confirmed to be cocaine with a net weight of 246.26 net grams.

       30.     On March 20, 2020, investigators conducted an operation to pay Garcia-Perez the

remaining $2,000 debt. CS#1 attempted to call Garcia-Perez but could not reach him. CS#1 then

sent Cota a text message in an attempt to reach Garcia-Perez. A short time later, CS#1 received


                                                20
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 21 of 84




a phone call from Gamboa-Saenz. During this phone call, Gamboa-Saenz advised CS#1 that

Garcia-Perez was busy and would not be able to take the payment until later in the day and the

conversation ended. CS#1 called Gamboa-Saenz back and asked if payment could made sooner

due to CS#1 needing to go to work. Gamboa-Saenz told CS#1 that payment could be made to

his (Gamboa-Saenz’s) girlfriend. Several minutes later, CS#1 received a phone call from Maria

Ileana Cota who advised CS#1 to meet her at 6574 Kaw Drive, Kansas City, Kansas. Cota told

CS#1 to only give the money to her and not to anyone else at the location. On March 20, 2020,

at approximately 11:14 a.m., Cota was observed by investigators arriving at 6574 Kaw Drive,

Kansas City, Kansas driving a white Lexus. CS#1 met with Cota and provided Cota with the

$2,000 payment.

       31.     Between the dates of March 2, 2020, and March 30, 2020, investigators conducted

four trash pulls from 1404 South Montebello Lane, Olathe, Kansas. Investigators have

previously identified this address as the personal residence of Gamboa-Saenz and Cota.

Investigators located valuable evidence in all the trash pulls conducted, to include numerous

suspected drug and money ledgers. A review of these drug ledgers revealed that Cota doodled

her name multiple times and Garcia-Perez and CS#2 have both stated during interviews with

investigators that they had personal knowledge of Cota writing specific ledgers shown to them.

       32.     On March 31, 2020, investigators executed search warrants at: 1404 South

Montebello Lane, Olathe, Kansas; 7501 West 98th, Street, Overland Park, Kansas; and 6475 Kaw

Drive, Kansas City, Kansas. Investigators located several items of evidentiary value from all

locations. From the personal residence of Gamboa-Saenz and Cota, 1404 South Montebello

Lane, Olathe, Kansas this included: numerous suspected drug and money ledgers and an


                                               21
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 22 of 84




Anderson brand AR15 style rifle. Gamboa-Saenz and Maria Cota were not present when the

search warrants were executed. Investigators believe Gamboa-Saenz and Maria Cota fled the

area due to enforcement action which occurred on March 30, 2020, which resulted in the seizure

of $533,780.00.

       33.        On April 1, 2020, investigators conducted an interview with the landlord of 7501

West 98th Street, Overland Park, Kansas. The landlord provided investigators with the rental

application which was dated November 15, 2019. According to the rental application, “Erick

Ochoa” and his wife “Araceli Mendoza” were the tenants. Investigators requested the landlord

look over a series of photographs and asked if he recognized any of the subjects. The landlord

identified a photograph of Cota as being “Araceli Mendoza.” The landlord identified a

photograph of Garcia-Perez as being “Erick Ochoa”.

       34.        On September 27, 2020, investigators conducted a post-arrest interview of Garcia-

Perez. Garcia-Perez stated that each customer he was transporting illegal drugs too would have

already spoken with either Gamboa-Saenz or Cota about the amount and pricing of the cocaine

to be received.

       35.        Between October 6, 2020 and March 1, 2021, investigators conducted four proffer

interviews with Garcia-Perez, a former high-ranking member within the Gamboa-Saenz DTO.

Garcia-Perez was shown the suspected drug and money ledgers which were found during trash

pulls or seized during search warrants. Garcia-Perez told investigators that Cota was responsible

for maintaining some of the drug and money ledgers. Garcia-Perez was also able to show

investigators which of the ledgers Cota had written. Garcia-Perez also told investigators that the

residence located at 7501 West 98th Street, Overland Park, Kansas, where Cota lived, was being


                                                 22
         Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 23 of 84




strictly used as a cocaine stash house by the Gamboa-Saenz DTO.

         36.   On April 14, 2021, investigators conducted an interview of CS#2. CS#2 stated

that Cota is a girlfriend of Gamboa-Saenz and is involved in the transportation of U.S. currency

for the Gamboa-Saenz DTO. CS#2 states that Cota also knows everything that occurs within the

DTO regarding the smuggling, distribution, and sales of illegal drugs and is also responsible for

the accounting and balancing of the books for the DTO. CS#2 advised that s/he has crossed into

Mexico with Cota on two separate occasions with loads of U.S. currency.

         37.   On April 23, 2021, investigators conducted a proffer interview of Indicted

Individual #1. Indicted Individual #1 identified Cota in a photo advising that he has met Cota

before when she was in St. Louis with Gamboa-Saenz. Indicted Individual #1 advised that Cota

speaks fluent English and that he was able to speak through her when dealing with Gamboa-

Saenz.

         38.   Between August 2, 2021 and August 6, 2021, investigators conducted further

interviews of CS#2. During these, CS#2 provided further details about the trips to Mexico with

Cota. A check of law enforcement databases revealed CS#2 and Cota entering the United States

on March 10, 2020, via the El Paso, Texas BOTA Port of Entry. This record also reflects that

law enforcement identified a compartment in the vehicle during that crossing and placed Cota on

a watch list. CS#2 further stated that after entering the United States with Cota, Cota drove a

black Ford Mustang back into Mexico and then drove a white Audi back into the United States

on the same date. A check of law enforcement databases revealed that Cota is noted as again

entering the United States on the same date, March 10, 2020, in a white Audi. CS#2 stated that

s/he also has knowledge of Cota transporting cocaine for the Gamboa-Saenz DTO on many other


                                                23
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 24 of 84




occasions. CS#2 stated that Cota would always take at least one of her children with her during

these trips in an attempt to remain undetected by law enforcement. CS#2 also stated that s/he has

overheard telephone conversations of Cota speaking to other DTO members about monies spent

and received by the DTO and how much drugs were received or distributed for the purpose of

keeping drug and money ledgers.

                              Efrain Garcia-Perez a/k/a “Salado”

       39.     In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th Street, Overland Park, Kansas, believed to be

involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

male subject, later identified as Efrain Garcia-Perez a/k/a “Salado,” coming and going from the

stash house, usually daily, along with a number of other Hispanic males. Also observed during

surveillance operations were several vehicles coming and going which would quickly pull in and

out of an attached garage. Investigators believed the residence was being utilized by the

Gamboa-Saenz DTO as a stash house for illegal drugs.

       40.     On January 17, 2020, investigators were conducting physical surveillance at 7501

West 98th Street, Overland Park, Kansas. During the surveillance, investigators observed a silver

Chevrolet Malibu passenger car bearing Missouri registration which was registered to Vladimir

Blanco-Garciga, pull into the driveway and then into the attached garage. A short time later, the

Chevrolet Malibu was observed leaving the house and being driven by Garcia-Perez.

Investigators followed the Malibu to an apartment complex in Riverside, Missouri where the

Malibu was dropped off by Garcia-Perez. Garcia-Perez then left in a black Chevrolet Cruze.

       41.     On January 27, 2020, investigators learned that the same Chevrolet Malibu


                                                24
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 25 of 84




observed at 7501 West 98th Street, Overland Park, Kansas had been stopped by the Texas

Department of Public Safety on Interstate 40 in Carson County, Texas. The driver of the vehicle

was identified as Vladimir Blanco-Garciga. Texas DPS Troopers searched the Malibu and

located $200,000 in United States currency secreted in the head liner.

       42.     On March 3, 2020, investigators conduced electronic and physical surveillance of

7501 West 98th Street, Overland Park, Kansas. During this surveillance operation, investigators

observed a maroon Chevrolet pickup truck bearing Texas license plate MWY9182 pull into the

driveway of this residence hauling a blue car dolly which Garcia-Perez and Dominguez-Green

removed from the vehicle. Approximately two hours later, investigators observed the maroon

truck drive out of the garage, subjects hook up the blue car dolly, and then leave the residence.

Investigators followed the maroon truck to the Krispy Kreme store located at 10390 Metcalf

Avenue, Overland Park, Kansas adjacent to a Denny’s restaurant. Investigators observed a black

Chevrolet Cruze, which had previously been observed at the 7501 West 98th Street, Overland

Park, Kansas location, arrive and meet with the occupants of the maroon truck. All parties are

observed swapping vehicles and departing the area.

       43.     A check of databases by law enforcement revealed that the maroon pickup

traveled from a border patrol checkpoint on Highway 54 on March 2, 2020, and then was

observed by license plate readers at different points along a route to Kansas City, including one

on Interstate 35. On March 3, 2020, license plate readers showed this vehicle travelling

southbound on Interstate 35. On March 4, 2020, New Mexico State Trooper Palomares

conducted a traffic stop of Eduardo Ramirez-Ochoa while driving a maroon Chevrolet pickup

bearing Texas license plate MWY9182 southbound on Highway 54. The maroon truck was still


                                                25
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 26 of 84




pulling an empty blue car dolly. During this traffic stop, Trooper Palomares located an empty

compartment lined with aluminum tape behind the seat of the maroon pickup truck. On March 9,

2020, Trooper Palomares conducted a traffic stop on the same maroon pickup truck as driven by

Ramirez-Ochoa. Law enforcement checks revealed that this vehicle and driver had just entered

the United States at the Ysleta Port of Entry in El Paso, Texas earlier on March 9, 2020. HSI SA

F. Lozoya was contacted to perform an interview of Ramirez-Ochoa. During this interview,

Ramirez-Ochoa recounted his travels of March 2, 2020, through March 4, 2020, and stated he

dropped the maroon truck off in Kansas City, Missouri at a Wal-Mart with two unknown males

who kept the vehicle for only thirty minutes before returning it to him. Ramirez-Ochoa advised

he ate at a Denny’s and shopped at Wal-Mart while waiting on the return of the maroon truck.

Ramirez-Ochoa advised he was then directed to drive to Oklahoma City to pick up U.S. currency

which Ramirez-Ochoa stated he believed were proceeds from the sale of cocaine or

methamphetamine.

       44.    On March 13, 2020, investigators arranged to purchase approximately one quarter

of a kilogram of cocaine from Garcia-Perez, utilizing CS#1. CS#1 arranged to meet Garcia-Perez

at 6574 Kaw Drive, Kansas City, Kansas to purchase the cocaine for $8,000. CS#1 paid Garcia-

Perez $6,000 with the promise to pay the additional $2,000 at a later date. CS#1 conducted the

transaction with Garcia-Perez and then left. CS#1 provided the purchased item to investigators

who submitted it to the Johnson County Criminalistics Laboratory for analysis. Lab results

indicate this substance was confirmed to be cocaine with a net weight of 246.26 grams.

       45.    On March 23, 2020, investigators conducted a trash pull from 1404 South

Montebello Lane, Olathe, Kansas which is the personal residence of Gamboa-Saenz and Cota.


                                              26
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 27 of 84




One of the items located in the trash was a Home Depot receipt dated on March 19, 2020, at 2:21

p.m. and was issued from the Home Depot store located at 6900 Metcalf Avenue, Overland Park,

Kansas. The items purchased were DeWalt carbide utility blades, Nashua multi-purpose foil

tape (HVAC Tape), Gorilla heavy duty duct tape and packaging tape. Investigators obtained

store surveillance of the date and time from the receipt from loss prevention officers.

Investigators observed Garcia-Perez was the subject who purchased the items. The HVAC tape

and packaging tape Garcia-Perez purchased is the same type of tape investigators have observed

used to wrap bulk currency and kilograms of cocaine in this investigation.

       46.     On March 31, 2020, investigators conducted multiple search warrants of locations

utilized by the Gamboa-Saenz DTO. During those search warrants, drug and money ledgers

were located and seized. These ledgers show entries for “Salado” (Garcia-Perez).

       47.     On September 27, 2020, investigators conducted an operation with the Kansas

Highway Patrol, in which Garcia-Perez and Dominguez-Green were stopped, in a Chevrolet

Cruze, for a traffic violation on Interstate 35 in Lyon County, Kansas. Also stopped, for a

separate traffic violation, was a maroon Ford F-350 truck which investigators believed was

transporting an amount of cocaine and was being escorted by Garcia-Perez and Dominguez-

Green. Just prior to the traffic stop, investigators observed Garcia-Perez meet with the driver

(Unindicted Co-Conspirator #1), of the maroon Ford F-350. During the traffic stop, KHP

Troopers located a post-manufactured hidden compartment in the floorboard of the F-350. After

the compartment was located, investigators located approximately 11.77 kilograms (gross

weight) of suspected cocaine. Investigators field tested the substance which showed a positive

result for the presence of cocaine.


                                                27
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 28 of 84




       48.     After the cocaine was located, investigators conducted an interview with Garcia-

Perez and Dominguez-Green, the occupants of the Chevrolet Cruze. During the post-arrest

interview of Garcia-Perez, Garcia-Perez stated he was instructed to surveil the maroon Ford F-

350 from New Mexico through Amarillo, Texas and into Oklahoma where they stopped for the

night. Garcia-Perez stated they left Oklahoma the next morning and proceeded to drive to

Kansas. This information was corroborated by investigators who were using a court authorized

prospective location information on the cell phone of Garcia-Perez to monitor his movements.

Investigators first obtained physical surveillance on Garcia-Perez on Interstate 35 in Kansas.

When asked about the future distribution of the cocaine, Garcia-Perez advised he would not

know until the following day, when he spoke with Gamboa-Saenz, to whom the cocaine would

be provided and how much each person would be getting. Garcia-Perez admitted to being “in

charge of the Kansas City area” and admitted to distributing cocaine to a customer (identified by

law enforcement as Indicted Individual #1) in St. Louis. Garcia-Perez then discussed details of

how he would coordinate with Indicted Individual #1 and how Indicted Individual #1 purchased

cocaine by the kilogram.

       49.     On April 23, 2021, investigators conducted a proffer interview of Indicted

Individual #1. During this proffer interview, Indicted Individual #1 stated that Garcia-Perez was

one of the Hispanic males that brought cocaine to him and picked up money from him during the

time that Indicted Individual #1 was dealing with the Gamboa-Saenz DTO.

       50.     On May 27, 2021, investigators conducted an interview of Cera-Acosta. Cera-

Acosta stated that on one occasion he observed Gamboa-Saenz, Garcia-Perez, and Dominguez-

Green load an unknown amount of cocaine in the floorboard of a dark green Ford F-350.


                                                28
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 29 of 84




Investigators believe the dark green Ford F-350 described by Cera-Acosta is the same vehicle

stopped on September 27, 2020, from which 11.77 gross kilograms of cocaine was recovered.

At that time of the stop, the F-350 was painted maroon. Cera-Acosta also advised he received

his instructions from Garcia-Perez and Gamboa-Saenz, but that Gamboa-Saenz was the leader of

the DTO.

       51.        On April 14, 2021, investigators conducted an interview of CS#2. CS#2 stated

that Garcia-Perez is the one that recruited him/her into the Gamboa-Saenz DTO and offered

CS#2 between $2,000 and $2,500 per trip depending on where the trip was to. CS#2 also stated

that Garcia-Perez was in charge of DTO operations in Kansas City and St. Louis, Missouri.

CS#2 stated that Garcia-Perez was also responsible for packaging the U.S. currency into the

Chevrolet Equinox that Grajeda was stopped on March 30, 2020, resulting in the seizure of

$533,788. This information was corroborated by laboratory fingerprint analysis which revealed

that Garcia-Perez’s fingerprints were on the wrappings of the U.S. currency.

                         Dimas Simoes Calixto-Filho a/k/a “Brazil”

       52.        In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th, Street, Overland Park, Kansas, believed to be

involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

male subject, later identified as Dimas Simoes Calixto-Filho a/k/a “Brazil” coming and going

from the stash house usually on a daily basis along with a number of other Hispanic males. Also

observed during surveillance operations were several vehicles coming and going which would

quickly pull in and out of an attached garage. Calixto-Filho was often identified as the driver of

these vehicles.


                                                 29
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 30 of 84




        53.    On February 29, 2020, investigators conducted electronic surveillance of 7501

West 98th Street, Overland Park, Kansas. During this surveillance, investigators observed

Gamboa-Saenz, Calixto-Filho, and CS#2 exit the open garage door of this residence with twelve

black trash bags which they placed onto a grey Ford flatbed truck. Investigators then observed

Calixto-Filho drive this truck away from 7501 West 98th Street, Overland Park, Kansas. On

March 1, 2020, investigators conducted electronic surveillance of 6574 Kaw Drive, Kansas City,

Kansas and observed the grey Ford flatbed truck arrive, driven by Calixto-Filho, with some of

the trash bags that were previously loaded onto the truck at 7501 West 98th Street, Overland

Park, Kansas. The truck was out of view for a period and then re-appeared without the trash

bags.

        54.    On March 12, 2020, investigators performed a trash pull at 6574 Kaw Drive,

Kansas City, Kansas and located black trash bags which were similar to those investigators

observed being placed on the grey Ford flatbed truck at 7501 West 98th Street, Overland Park,

Kansas. These bags included items of evidentiary value such as an Ocampo Auto Sales bill of

sale dated December 21, 2019, packaging materials similar to those located on drugs and U.S.

currency seized from the DTO, numerous empty boxes of laminate flooring, vehicle registration

paperwork in the name of CS#2, empty bottles of Inositol powder, automotive grease, empty

boxes of sheet lead, and approximately 17 kilogram sized and shaped packages which had

previously been emptied. During interviews of Garcia-Perez and CS#2, investigators were told

how the Inositol powder was used as a cutting agent, how the automotive grease and sheet lead

was used to conceal illegal drugs from detection by law enforcement, and how the laminate

flooring was used to conceal a hidden compartment which contained cocaine in the concrete


                                               30
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 31 of 84




floor of the residence located at 7501 West 98th Street, Overland Park, Kansas.

       55.     Between the dates of March 2, 2020, and March 30, 2020, investigators conducted

four trash pulls from 1404 South Montebello Lane, Olathe, Kansas. Investigators located

valuable evidence in all the trash pulls conducted, to include numerous suspected drug and

money ledgers. These ledgers show entries for “Brazil” (Calixto-Filho).

       56.     On October 28, 2020, investigators conducted a proffer interview of Garcia-Perez

who stated Calixto-Filho was a U.S. currency courier for the Gamboa-Saenz DTO. Garcia-Perez

also stated that Calixto-Filho was sent to Colorado to be in charge of “tech” for the DTO.

       57.     On April 14, 2021, investigators conducted an interview of CS#2 who advised

that Calixto-Filho was in charge of implanting microphones and cameras into load vehicles

utilized by the DTO and that Calixto-Filho created a server to hold all of the data obtained from

these microphones and cameras. CS#2 also advised that Calixto-Filho maintains all the

accounting details of the DTO on his computer and that Calixto-Filho calls CS#2 periodically to

ascertain if CS#2 wants to get back involved with the Gamboa-Saenz DTO.

       58.     On April 23, 2021, investigators conducted a proffer interview of Indicted

Individual #1. During this proffer interview, Indicted Individual #1 stated that Calixto-Filho was

one of the Hispanic males that brought cocaine to him and picked up money from him around the

middle of his time frame of dealing with the Gamboa-Saenz DTO.

       59.     On May 13, 2021, investigators conducted an interview of CS#2 and were told

that CS#2 and Calixto-Filho held a telephone conversation during which CS#2 attempted to get

re-involved with the Gamboa-Saenz DTO at the request of investigators. CS#2 advised

investigators that Calixto-Filho told him during this conversation that he (Calixto-Filho) was no


                                               31
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 32 of 84




longer with the Gamboa-Saenz DTO and that he had been out of the DTO for approximately two

months.

       60.     On June 10, 2021, DEA DOMEX (Document and Media Exploitation) authored a

report stating the ledgers obtained via search warrants on March 31, 2020 indicate approximately

$23,200 attributable to Calixto-Filho. These ledgers include dates for these transactions between

January 31, 2020, and February 10, 2020.

       61.     Between August 2, 2021, and August 6, 2021, investigators conducted a series of

interviews of CS#2. CS#2 advised that Calixto-Filho is a courier for the Gamboa-Saenz DTO

who was responsible for transporting U.S. currency and illegal drugs to and from Washington

D.C. and Albuquerque, New Mexico. CS#2 also stated that Calixto-Filho was in charge of

anything technology related that Gamboa-Saenz needed and further advised this included

computers, GPS devices, and cameras employed by the Gamboa-Saenz DTO.

                            Juan Alvarez-Perez a/k/a “El Dientes”

       62.     In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th, Street, Overland Park, Kansas believed to be

involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

male subject, later identified as Juan Alvarez-Perez, coming and going from the stash house.

       63.     On January 21, 2020, Alvarez-Perez was driving a 2011 Lincoln MKS with

Kansas license plate 582LYE when he was stopped in St. Charles County, Missouri for a traffic

violation. During this traffic stop, Alvarez-Perez was the sole occupant and found to be in

possession of 1.9 grams of suspected methamphetamine, 55.9 grams of suspected cocaine, and

1.2 grams of suspected marijuana. Alvarez-Perez was later traffic stopped in Indiana and


                                                32
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 33 of 84




removed to Mexico by the Department of Homeland Security due to being unlawfully present in

the United States.

       64.     On October 6, 2020, investigators conducted a proffer interview of Garcia-Perez.

During this proffer, Garcia-Perez was shown a photo and identified the person in the photo as

Alvarez-Perez, whom he stated works for Gamboa-Saenz and was in charge of DTO operations

in Kansas City and Washington D.C. (Garcia-Perez admitted to being in charge of the Kansas

City area for the DTO. Investigators believe Garcia-Perez assumed this role subsequent to

Alvarez-Perez’s removal from the United States.) Garcia-Perez stated that he was involved with,

and aware of, Alvarez-Perez distributing 15 kilograms of cocaine to Washington D.C. on a

weekly basis since February or March of 2019. Garcia-Perez stated that Alvarez-Perez was

distributing five to six kilograms of cocaine per week to St. Louis, Missouri from February or

March of 2019 and 10 to 12 kilograms of cocaine to the Kansas City Metropolitan area from

February or March of 2019. Garcia-Perez advised the distribution to these cities occurred until

COVID-19 slowed the DTO’s ability to obtain and distribute cocaine.

       65.     Of the numerous trash pulls and search warrants conducted in this investigation,

investigators obtained suspected drug and money ledgers. These ledgers contain the name

“Juan,” whom investigators believe and have been told during interviews is Juan Alvarez-Perez.

       66.     On June 10, 2021, DEA DOMEX authored a report stating approximately

$160,150 and ten kilograms of cocaine attributable to Alvarez-Perez as identified from ledgers

that were obtained via search warrants on March 31, 2020. These ledgers include dates for these

transactions as between January 27, 2019 and October 19, 2019.

       67.     On April 23, 2021, investigators conducted a proffer interview of Indicted


                                               33
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 34 of 84




Individual #1 who identified Alvarez-Perez from a photo. Indicted Individual #1 advised that

Alvarez-Perez was one of the last DTO members that he dealt with before his (Indicted

Individual #1’s) arrest on April 1, 2021. Indicted Individual #1 stated this occurred

approximately ten days before his arrest and that Alvarez-Perez dropped off four kilograms of

cocaine, which Alvarez-Perez pulled out of the dash area of the vehicle he was driving. Indicted

Individual #1 then stated that members of the DTO came to St. Louis to obtain payment

($175,000) from him, but he had already been arrested and the money was seized by law

enforcement. Indicted Individual #1 stated these DTO members “were not leaving empty

handed” and took his black Mercedes as partial payment for the money owed to the DTO.

       68.     Between August 2, 2021, and August 6, 2021, investigators conducted further

interviews of CS#2, who advised that Alvarez-Perez transports money and cocaine for the

Gamboa-Saenz DTO. CS#2 stated Alvarez-Perez is currently the leader of the Gamboa-Saenz

DTO cell in the Kansas City area and that Alvarez-Perez transports illegal drugs to several cities

in the United States. CS#2 advised that Alvarez-Perez then transports U.S. currency back to

Kansas City, New Mexico, and Colorado and that Alvarez-Perez also keeps drugs ledgers of

these actions for the Gamboa-Saenz DTO.

       69.     On May 21, 2021, Alvarez-Perez contacted CS#2 and advised that the Gamboa-

Saenz DTO had a job for CS#2 and that Alvarez-Perez would be bringing CS#2 a vehicle which

already contained what CS#2 suspected was illegal drugs. On May 22, 2021, investigators were

conducting physical surveillance and observed a Toyota FJ Cruiser being dropped off at the

residence of CS#2. A Lincoln MKS with a Kansas temporary license plate of C693428 was

observed arriving with the FJ Cruiser. CS#2 was instructed by Alvarez-Perez to drive the FJ


                                                34
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 35 of 84




Cruise to Washington D.C. CS#2 drove the FJ Cruiser towards Washington D.C. while

investigators conducted physical surveillance of the FJ Cruiser in an attempt to conduct a

controlled delivery of this vehicle. Before a controlled delivery could be attempted, the CS was

stopped by Maryland State Patrol Troopers who located three packages containing

approximately 2.75 gross kilograms of a white powdery substance suspected to be cocaine.

CS#2 was in contact with Alvarez-Perez via telephone before, during, and after this trip.

Telephone conversations between CS#2 and Alvarez-Perez were intercepted over a consensual

wire intercept on CS#2’s cell phone.

       70.     A review of the cell phones seized from the vehicle occupied by Alvarez-Perez,

Gonzalez-Rodriguez, and Baca-Marquez on May 30, 2021, resulted in the recovery of a

WhatsApp text conversation between Alvarez-Perez and Frank Gallo De La Cruz from May 22,

2021. A portion of the WhatsApp conversation was transcribed from Spanish to English by TFO

Lozano, a native Spanish speaker, and is set forth below. Where a word used in Spanish could

have more than one meaning when translated to English and due to slang, the word that makes

sense given the context of the conversation is used in the below translation. (Where a word or

words is double-bracketed, it denotes multiple translations of the Spanish word into English.

Single brackets denote context.)

ALVAREZ-PEREZ: “Answer chorizo”

GALLO DE LA CRUZ: [Gallo De La Cruz sends contact information with map attachment to

Econo Lodge 301-439-3003]

ALVAREZ-PEREZ: “gangster”

ALVAREZ-PEREZ: “for the direction”


                                               35
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 36 of 84




ALVAREZ-PEREZ: “but, I sent to Lazaro”

GALLO DE LA CRUZ: “money”

GALLO DE LA CRUZ: “how much”

GALLO DE LA CRUZ: “longer”

ALVAREZ-PEREZ: “I will let you know”

ALVAREZ-PEREZ: “let him tell me”

ALVAREZ-PEREZ: “like 6 hours”

ALVAREZ-PEREZ: “he will arrive around 11”

ALVAREZ-PEREZ: “I will pass you his information”

ALVAREZ-PEREZ: [sends a contact card labeled “Lazaro”]

(conversation continues)

[Alvarez-Perez sends several images of a police vehicle with overhead lights on behind FJ

Cruiser that was sent to him by CS#2]

GALLO DE LA CRUZ: “dang die you wake up already”

GALLO DE LA CRUZ: “Dang”

ALVAREZ-PEREZ: “yes”

GALLO DE LA CRUZ: “I’m going to drive that way”

GALLO DE LA CRUZ: “it’s like 3 hours”

ALVAREZ-PEREZ: “ok”

GALLO DE LA CRUZ: “wait gangster”

GALLO DE LA CRUZ: “I’m speaking with Lazar”

ALVAREZ-PEREZ: “I already spoke to him”


                                              36
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 37 of 84




GALLO DE LA CRUZ: “What state are the plates from”

ALVAREZ-PEREZ: “Missouri”

(conversation regarding locating and getting the FJ Cruiser of out the tow lot continues)

       71.     After the trip, Alvarez-Perez contacted CS#2 and requested a meeting with CS#2,

which occurred on May 24, 2021. Alvarez-Perez and an unknown Hispanic male arrived in the

Lincoln MKS with a Kansas temporary license plate of C693428. After this meeting, Alvarez-

Perez and Frank Gallo De La Cruz contacted CS#2 and requested details about the location of

the FJ Cruiser and where CS#2 was when s/he left the FJ Cruiser in Maryland.

       72.     A review of the cell phones seized from the vehicle occupied by Alvarez-Perez,

Gonzalez-Rodriguez, and Baca-Marquez on May 30, 2021, resulted in the recovery of an

iMessage conversation between Alvarez-Perez and Ocampo between May 24, 2021 to May 30,

2021. A portion of the iMessage conversation was transcribed from Spanish to English by TFO

Lozano, a native Spanish speaker, and is set forth below. Where a word used in Spanish could

have more than one meaning when translated to English and due to slang, the word that makes

sense given the context of the conversation is used in the below translation. (Where a word or

words is double-bracketed, it denotes multiple translations of the Spanish word into English.

Single brackets denote context.)

[Alvarez-Perez sends an image of a Missouri insurance card for a Toyota FJ Cruiser, Insured:

Carlos Perez Daniel, effective date 05/20/2021]

[Alvarez-Perez sends an image of a Toyota FJ Cruiser to Missouri license plate GG0G1B behind

the front windshield]

[Alvarez-Perez sends an image of another cell phone with a phone number, 301-687-4222.]


                                               37
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 38 of 84




ALVAREZ-PEREZ: “hey, this is the phone number to the police where it was at can you call

and get information”

[Alvarez-Perez sends two more images.]

ALVAREZ-PEREZ: “It’s like a mile from this town”

ALVAREZ-PEREZ: “Don Pedro”

ALVAREZ-PEREZ: “If you can do me the favor and clean the paper”

ALVAREZ-PEREZ: “of the notary”

ALVAREZ-PEREZ: “in the name of Frank Gallo de la Cruz”

OCAMPO: “Ok”

ALVAREZ-PEREZ: “like at what time will it be ready”

ALVAREZ-PEREZ: “to go by”

[Alvarez-Perez sends an image of a Washington driver’s license (3931545) with the name Frank

Gallo De La Cruz]

[Alvarez-Perez sends and image of a cell phone with an address 1210 Rittenhouse St, NW,

Washington D.C. 20011]

ALVAREZ-PEREZ: “that is the direction of the driver’s license”

OCAMPO: “and of the other one”

[Alvarez-Perez sends an image of a Chihuahua Estados Unidos Mexicanos driver’s license of

Carlos Perez Daniel, DOB: 02/25/1991]

ALVAREZ-PEREZ: “I will send you the address”

ALVAREZ-PEREZ: “5764 collage ave Kansas City m.o. 64130

ALVAREZ-PEREZ: “did you get the information”


                                             38
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 39 of 84




ALVAREZ-PEREZ: “please”

ALVAREZ-PEREZ: “I had to go out”

ALVAREZ-PEREZ: “Tomorrow I will go see you”

OCAMPO: “ok sounds good”

       73.     Investigators believe that during these text communications that Alvarez-Perez

and Ocampo discussed whether Ocampo could produce documents related to the FJ Cruiser

(from which 2.75 gross kilograms of suspected cocaine were seized on March 22, 2021 by the

Maryland Highway Patrol) that would enable DTO member Frank Gallo De La Cruz to retrieve

the vehicle from the tow lot in Maryland.

       74.     After the FJ Cruiser with suspected cocaine was dropped off by Alvarez-Perez,

investigators obtained court authorization, via a federal search warrant, to obtain prospective

location information for the phone utilized by Alvarez-Perez during his conversations with

CS#2. On May 30, 2021, CS#2 contacted investigators and stated that members of the Gamboa-

Saenz DTO attempted to burn down his residence. Investigators arrived along with officers of

the local police department. Investigators viewed the location of Alvarez-Perez’s phone and

observed it was consistently near a specific location before the arson, left that location just before

the arson, was in the area of CS#2’s residence around the time of the arson, and back at the

original location immediately after the arson.

       75.     Investigators were able to locate the same Lincoln MKS with Kansas temporary

license plate of C693428, involved in the drop-off of the FJ Cruiser prior to CS#2’s trip to

Maryland on May 22, 2021, at 2803 Woodend Avenue, Kansas City, Kansas. Investigators also

observed a black Mercedes at this location which was later confirmed to have the same license


                                                 39
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 40 of 84




plate as a black Mercedes that was photographed at Indicted Individual #1’s place of business in

St. Louis, Missouri. Investigators established physical surveillance on this address for a lengthy

period of time until Alvarez-Perez and two other Hispanic males, later identified as Homero

Baca-Marquez and Jesus Gonzalez-Rodriguez, left in the Lincoln MKS. Troopers with the

Kansas Highway Patrol effected a traffic stop on the Lincoln MKS because investigators knew

Alvarez-Perez was back in the United States unlawfully. Upon the initiation of the traffic stop,

Troopers observed an item thrown from the vehicle which field tested positive for the presence

of cocaine. A probable cause search of the vehicle also revealed kilogram size and shaped

wrappings which field tested positive for the presence of cocaine. Numerous items of

evidentiary value were seized from the vehicle including six cellular telephones. An additional

three cellular telephones were recovered from the personal property of Gonzalez-Rodriguez and

Baca-Marquez when they were transported from the Wyandotte County Jail to the Federal

Courthouse in Kansas City, Kansas, subsequent to the three being federally charged via a

criminal complaint.

        76.    On May 30, 2021, a search warrant for the residence located at 2803 Woodend

Avenue, Kansas City, Kansas was applied for and granted. This search warrant was executed at

9:43 p.m. and resulted in the seizure of numerous items of evidentiary value, which included

approximately 25 kilograms (gross weight) of a substance which field tested positive for the

presence of cocaine, $17,000 of U.S. currency, a firearm, and suspected drug and money ledgers.

Also located at the rear of the residence, investigators located a fuel can which smelled of diesel

fuel.

        77.    A review of the cell phones seized from the vehicle occupied by Alvarez-Perez,


                                                40
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 41 of 84




Gonzalez-Rodriguez, and Baca-Marquez on May 30, 2021, resulted in the recovery of a

WhatsApp text conversation between Gamboa-Saenz and Alvarez-Perez from May 22, 2021. A

portion of the WhatsApp conversation was transcribed from Spanish to English by TFO Lozano,

a native Spanish speaker, and is set forth below. Where a word used in Spanish could have more

than one meaning when translated to English and due to slang, the word that makes sense given

the context of the conversation is used in the below translation. (Where a word or words is

double-bracketed, it denotes multiple translations of the Spanish word into English. Single

brackets denote context.)

[Alvarez-Perez sends and image of a white kilogram with a Bugatti logo]

ALVAREZ-PEREZ: “did you get it”

GAMBOA-SAENZ: “at what time”

[Alvarez-Perez sends an image of a white kilogram with a Bugatti logo]

ALVAREZ-PEREZ: “leaders of the coast”

ALVAREZ-PEREZ: “to lead”

ALVAREZ-PEREZ: “want”

       During the search warrant conducted at 2803 Woodend Avenue, Kansas City, Kansas on

May 30, 2021, investigators located empty kilogram wrappers with the same Bugatti logo on the

exterior as depicted in the image Alvarez-Perez sent Gamboa-Saenz.

       78.    A second WhatsApp text/audio/video conversation was located on one of the

phones located in the vehicle. This conversation occurred on May 30, 2021, at approximately

2:31 a.m. (as identified by the time stamp on Cellebrite) between Gamboa-Saenz and Alvarez-

Perez. This conversation discusses the arson against CS#2. A portion of the WhatsApp


                                               41
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 42 of 84




conversation was transcribed from Spanish to English by TFO Lozano, a native Spanish speaker,

and is set forth below. Where a word used in Spanish could have more than one meaning when

translated to English and due to slang, the word that makes sense given the context of the

conversation is used in the below translation. (Where a word or words is double-bracketed, it

denotes multiple translations of the Spanish word into English. Single brackets denote context.)

[Alvarez-Perez sends Gamboa-Saenz cell phone video taken during a drive by showing the

home of CS#2]

GAMBOA-SAENZ: “right there”

[Alvarez-Perez sends an image of a Little Caesars pizza box]

ALVAREZ-PEREZ: “Pizza”

GAMBOA-SAENZ: “take everything away, bro, for real”

GAMBOA-SAENZ: “and if [[nobody/anyone]] is [[around/is there]], burn his house down”

ALVAREZ-PEREZ: “ok”

GAMBOA-SAENZ: “buy gas to take care of it”

ALVAREZ-PEREZ: “I have some”

GAMBOA-SAENZ: “use a lot, ok”

[inaudible voice message sent by Alvarez-Perez]

GAMBOA-SAENZ: “I can’t hear”

ALVAREZ-PEREZ: [Audio message sent by Alvarez-Perez] “I have a gallon, or do you want

me to buy 5 or 10 gallons? I say we use 2 gallons, so it catches fire little by little. Or do you

want me to buy some more?”

GAMBOA-SAENZ: “Let that fucker burn”


                                                 42
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 43 of 84




[Alvarez-Perez sends Gamboa-Saenz a video from the driver’s seat of a Lincoln]

GAMBOA-SAENZ: “how are you?”

ALVAREZ-PEREZ: [Alvarez-Perez sends audio message] “We are here eating dinner bro,

we’re eating dinner, we’re gonna plan all that, we’re here eating dinner, and we’re gonna take off

and go do that shit”

GAMBOA-SAENZ: “make sure it happens today”

GAMBOA-SAENZ: “e”

ALVAREZ-PEREZ: [Alvarez-Perez sends audio message] “We are going to go do it dude,

were going to go do it, you’ll see.”

GAMBOA-SAENZ: “that’s all”

GAMBOA-SAENZ: [[“throw him out / go for it”]]

(missed voice call from Gamboa-Saenz)

GAMBOA-SAENZ: [[“throw him out / go for it”]]

(missed voice call from Gamboa-Saenz)

                       Bryan Eduardo Dominguez-Green a/k/a “Flaco”

       79.     In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th, Street, Overland Park, Kansas believed to be

involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

male subject, later identified as Bryan Eduardo Dominquez-Green a/k/a “Flaco” coming and

going from the stash house.

       80.     On March 3, 2020, investigators conduced electronic and physical surveillance of

7501 West 98th Street, Overland Park, Kansas. During this surveillance operation, investigators


                                                43
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 44 of 84




observed a maroon Chevrolet pickup truck bearing Texas license plate MWY9182 pull into the

driveway of this residence hauling a blue car dolly which Garcia-Perez and Dominguez-Green

remove from the vehicle. Approximately two hours later, investigators observed the maroon

truck drive out of the garage, subjects hooked up the blue car dolly, and the truck left and was

followed by investigators. Investigators followed the maroon truck to the Krispy Kreme store

located at 10390 Metcalf Avenue, Overland Park, Kansas adjacent to a Denny’s restaurant.

Investigators observed a black Chevrolet Cruze, which had previously been observed at 7501

West 98th Street, Overland Park, Kansas location, arrive and meet with the occupants of the

maroon truck. All parties were observed swapping vehicles and departing.

       81.     A check of databases by law enforcement revealed that the maroon truck traveled

from a border patrol checkpoint on Highway 54 on March 2, 2020, and then was observed by

license plate readers at different points along a route to Kansas City to include one on Interstate

35. On March 3, 2020, license plate readers showed this vehicle travel south on Interstate 35. On

March 4, 2020, New Mexico State Trooper Palomares conducted a traffic stop of Ramirez-

Ochoa while driving the maroon truck while it was southbound on Highway 54. The maroon

truck was still pulling an empty blue car dolly. During this traffic stop, Trooper Palomares

located an empty compartment lined with aluminum tape behind the seat of the maroon pickup

truck. On March 9, 2020, Trooper Palomares conducted a traffic stop on the same maroon

pickup truck as driven by Ramirez-Ochoa on March 4, 2020. Again, the truck was being driven

by Ramirez-Ochoa. During a consensual search, $6,700 in U.S. currency was located in an

envelope in the glove box of the vehicle and $2,000 in U.S. currency was located on Ramirez-

Ochoa’s person. A law enforcement check revealed this vehicle and driver had just entered the


                                                44
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 45 of 84




United States at the Ysleta Port of Entry in El Paso, Texas earlier on March 9, 2020. HSI Special

Agent F. Lozoya was contacted to perform an interview of Ramirez-Ochoa. During this

interview, Ramirez-Ochoa recounted his travels of March 2, 2020, through March 4, 2020, and

provided statements that he dropped the maroon truck off in Kansas City, Missouri at a Wal-

Mart to two unknown males who kept the vehicle for only thirty minutes before returning it.

Ramirez-Ochoa advised that he ate at a Denny’s and shopped at Wal-Mart while waiting on the

return of the maroon truck. Ramirez-Ochoa advised that he was then directed to drive to

Oklahoma City to pick up U.S. currency which Ramirez-Ochoa stated he believed were proceeds

from the sale of cocaine or methamphetamine.

       82.     Of the numerous trash pulls and search warrants conducted in this investigation,

investigators obtained suspected drug and money ledgers. These ledgers contain the name

“Flaco,” which investigators know to be Dominguez-Green through numerous interviews

conducted in this investigation.

       83.     On September 27, 2020, investigators conducted an operation with the Kansas

Highway Patrol, in which Garcia-Perez and Dominguez-Green were stopped, in a Chevrolet

Cruze, for a traffic violation on Interstate 35 in Lyon County, Kansas. Also stopped, for a

separate traffic violation, was a maroon Ford F-350 truck which investigators believed was

transporting an amount of cocaine and was being escorted by Garcia-Perez and Dominguez-

Green. Just prior to the traffic stop, investigators observed Garcia-Perez meeting with the driver,

(Unindicted Co-Conspirator #1), of the maroon Ford F-350. During the traffic stop, KHP

Troopers located a post manufactured hidden compartment in the floorboard of the F-350. After

the compartment was located, investigators located approximately 11.77 kilograms (gross


                                                45
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 46 of 84




weight) of suspected cocaine. Investigators field tested the substance which showed a positive

result for the presence of cocaine.

       84.      After the cocaine was located, investigators conducted an interview with Garcia-

Perez and Dominguez-Green, the occupants of the Chevrolet Cruze. During the post arrest

interview of Garcia-Perez, Garcia-Perez stated that he was instructed to surveil the maroon Ford

F-350 from New Mexico through Amarillo, Texas and into Oklahoma where they stopped for the

night. Garcia-Perez stated that they left Oklahoma the next morning and proceeded to drive to

Kansas. This information was corroborated by investigators who were using court authorized

telephonic prospective location information on the cell phone of Garcia-Perez to monitor his

movements and who first obtained physical surveillance on Garcia-Perez on Interstate 35 in

Kansas.

       85.     During an interview of Dominguez-Green, he stated the head of this DTO is

Gamboa-Saenz. Dominguez-Green stated his role in this DTO was transport cocaine and that he

receives his instructions directly from Gamboa-Saenz. Dominguez-Green told investigators that

on numerous occasions he was instructed by Gamboa-Saenz to transport between 10 to 15

kilograms of cocaine to an older black male subject who he only knew as “El Hache.” “El

Hache” has been identified through this investigation as Indicted Individual #1 of St. Louis,

Missouri. Dominguez-Green stated he is very close to Gamboa-Saenz, is trusted by Gamboa-

Saenz, and would be selected by Gamboa-Saenz to replace Garcia-Perez in Kansas City if he

(Garcia-Perez) was arrested. Dominguez-Green admitted to knowing several members of the

Gamboa-Saenz DTO.

       86.     During a proffer interview of Garcia-Perez on March 1, 2021, Garcia-Perez stated


                                               46
         Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 47 of 84




that Dominguez-Green handled the distribution of cocaine to St. Louis and he (Garcia-Perez)

handled collecting the money in St. Louis.

         87.   CS#2 was interviewed on April 14, 2021 and stated he has known Dominguez-

Green to pick up U.S. Currency from Miguel Angel Vasquez-Rodriguez. CS #2 stated in

subsequent interview that Dominguez-Green was involved in transporting cocaine to Indicted

Individual #1 in St. Louis and collecting U.S. currency from Indicted Individual #1. In a proffer

interview of Indicted Individual #1 on April 23, 2021, Indicted Individual #1 identified a

photograph of Dominguez-Green. Indicted Individual #1 stated Dominguez-Green is a person

with the Gamboa-Saenz DTO that he has dealt with in the past.

         88.   On May 27, 2021, investigators conducted an interview of Cera-Acosta. Cera-

Acosta stated that on one occasion he observed Gamboa-Saenz, Garcia-Perez, and Dominguez-

Green load a dark green Ford F-350 with an unknown amount of cocaine in the floorboard.

                                    Irlanda Areyim Grajeda

         89.   In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th, Street, Overland Park, Kansas believed to be

involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

female subject, later identified as Irlanda Areyim Grajeda coming and going from the stash

house.

         90.   Between the dates of March 2, 2020, and March 30, 2020, investigators conducted

four trash pulls from 1404 South Montebello Lane, Olathe, Kansas. Investigators located

valuable evidence in all of the trash pulls conducted, to include numerous suspected drug and

money ledgers. These ledgers show entries for “Irlanda.”


                                                47
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 48 of 84




       91.     On March 31, 2020, investigators conducted multiple search warrants of locations

utilized by the Gamboa-Saenz DTO. During those search warrants, drug and money ledgers

were located and seized. These ledgers show entries for “Irlanda.”

       92.     On June 10, 2021, DEA DOMEX authored a report stating that total monetary

value attributed to “Irlanda” within the ledgers and calculated by analysts totaled $11,100. The

only date connected to “Irlanda” and referred to in the ledgers was possibly on February 26,

2020. Analysts did not identify any narcotics totals for “Irlanda.”

       93.     On March 30, 2020, investigators conducted a surveillance operation at 7501

West 98th Street, Overland Park, Kansas, a known DTO stash house. Investigators observed a

white Cadillac Escalade parked in the driveway at this location which investigators had never

observed before. Investigators were able to determine, through recorded electronic surveillance,

that Gamboa-Saenz had driven the vehicle and parked the vehicle in the stash house driveway on

March 29, 2020. Gamboa-Saenz was also observed entering and remaining in the stash house.

While investigators were conducing physical surveillance at the stash house, investigators

observed both a black Chevrolet Equinox backing out of the stash house garage and driving

away and Gamboa-Saenz exiting the stash house and getting into the Cadillac Escalade and then

driving away. Investigators maintained surveillance on the Chevrolet Equinox which was

eventually stopped for speeding by the Kansas Highway Patrol on Interstate 35 in Butler County,

Kansas. The driver, and only occupant of the vehicle, was identified as Grajeda. KHP Troopers

conducted a search of the Equinox and located $533,780.00 in United States currency concealed

in the roof liner of the vehicle. Troopers also seized a cellular telephone that was in Grajeda’s

possession at the time of the traffic stop.


                                                48
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 49 of 84




       94.     Grajeda was interviewed by investigators after the seizure. Grajeda denied

knowledge of the money and stated she received the vehicle from her boyfriend. Grajeda stated

she does not believe her boyfriend knew about the money as he buys and sells cars from auctions

on a regular basis. Investigators later learned through a subsequent interview with CS #2, that

Gamboa-Saenz is Grajeda’s boyfriend.

       95.     Investigators executed a search warrant on Grajeda’s cellular telephone from the

March 30, 2021, traffic stop. In the phone, investigators located photographs of a white

Chevrolet Malibu which appeared to have been involved in a roll over crash.

       96.     CS#2 was interviewed on April 14, 2021, about Grajeda. CS#2 described Grajeda

as courier for the Gamboa-Saenz DTO. CS#2 was shown a photograph of a white Chevrolet

Malibu and CS #2 identified the vehicle as a vehicle Grajeda had been the driver of and crashed

near El Paso, Texas in 2020. CS#2 stated this vehicle had money hidden in a compartment near

the rear tire area of the vehicle which would be accessed by removing the rear driver’s side tire.

CS#2 told investigators that s/he was directed by Gamboa-Saenz to travel to El Paso, Texas with

a car hauler trailer and pick up Grajeda and the wrecked Chevrolet Malibu. CS#2 stated he was

given the address to a residence located in a rural area where the Chevrolet Malibu had been

towed to before CS#2 arrival. CS#2 stated s/he arrived at the residence and observed two male

subjects, which were unknown to CS#2, removing “over 40 bundles” of U.S. Currency from the

hidden compartment. CS#2 stated once the money was removed from the vehicle, CS#2 loaded

the vehicle onto the car hauler trailer and transported the vehicle back to 6574 Kaw Drive,

Kansas City, Kansas.

       97.     On October 28, 2020, Garcia-Perez was interviewed by investigators.


                                                49
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 50 of 84




Investigators showed a picture of a white Chevrolet Malibu (3F – agency identifier number only)

to Garcia-Perez, Garcia-Perez stated this vehicle was used by the Gamboa-Saenz DTO to

transport drugs and money. Garcia-Perez advised there was hidden compartment in the vehicle

that could be located if you removed the driver’s side rear tire. Garcia-Perez described the

compartment as being between the backseat and gas tank.

       98.     On May 27, 2021, Cera-Acosta was interviewed by investigators. Cera-Acosta

stated he had been instructed by Gamboa-Saenz to build a hidden compartment in a newer white

Ford Fusion. Cera-Acosta further stated that the compartment was located above the rear spare

tire. Cera-Acosta said the compartment had to be accessed from the exterior of the vehicle once

the spare tire was removed. Cera-Acosta also stated that Gamboa-Saenz told him that on the first

trip the vehicle made, the vehicle was driven by a female and involved in a roll over crash. Cera-

Acosta also stated that this vehicle was towed back to Kansas City, a fact investigators can

corroborate as this vehicle was observed parked in the lot at 6574 Kaw Drive, Kansas City,

Kansas. Based on the description of the vehicle given by Cera-Acosta, including the information

about a roll over crash, investigators believe he was describing the same vehicle driven by

Grajeda described above.

                                       Vladimir Blanco-Garciga

       99.     On January 17, 2020, investigators were conducting physical surveillance at 7501

West 98th Street, Overland Park, Kansas. This residence had been identified by investigators as a

cocaine stash house utilized by the Gamboa-Saenz DTO. During the surveillance, investigators

observed a silver Chevrolet Malibu passenger car bearing Missouri registration which was

registered to Vladimir Blanco-Garciga, pull into the stash house driveway and then into the


                                               50
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 51 of 84




attached garage. A short time later, the Chevrolet Malibu was observed leaving the stash house

and being driven by Garcia-Perez. Investigators followed the Chevrolet Malibu to an apartment

complex in Riverside, Missouri where the Chevrolet Malibu was dropped off by Garcia-Perez.

Garcia-Perez then left in a black Chevrolet Cruze. On January 27, 2020, investigators learned

that the same Chevrolet Malibu observed at the stash house had been stopped by the Texas

Department of Public Safety on Interstate 40 in Carson County, Texas. The driver of the vehicle

was identified as Blanco-Garciga. Texas DPS Troopers searched the Malibu and located

$200,000 in United States currency secreted in the head liner.

       100.    On March 31, 2020, investigators conducted a search warrant at numerous

locations utilized by the Gamboa-Saenz DTO to include 7501 West 98th Street, Overland Park,

Kansas. The search of this residence resulted in the location of court paperwork from Carson

County, Texas which reflected the seizure of $200,000 from Blanco-Garciga on January 27,

2020. During the search of 1404 South Montebello Lane, Olathe, Kansas, investigators seized a

suspected ledger (8O) that contains an entry that shows the DTO possessed $210,000 sometime

after “January 25”. The ledger shows also shows a subtraction of 10,000 with the note “Flete”

(which translates to freight/shipping/transportation). After this, the ledger shows a total amount

of $200,000 with a highlighted note “se los robaron” which translates to “they stole them.”

       101.    On October 6, 2020, investigators conducted a proffer interview of Garcia-Perez

who identified Blanco-Garciga from a photo and stated that Blanco-Garciga was a courier for

Gamboa-Saenz. Garcia-Perez further stated that Blanco-Garciga was stopped by law

enforcement with $200,000 that was loaded in a vehicle at 6574 Kaw Drive, Kansas City,

Kansas. Garcia-Perez stated that he and Dominguez-Green drove the vehicle to Blanco-


                                                51
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 52 of 84




Garciga’s apartment complex and dropped it off before it was loaded with U.S. currency.

Investigators can corroborate this statement as investigators conducted physical surveillance on

January 17, 2020 and observed Garcia-Perez and Dominguez-Green drop this vehicle off at an

apartment complex in Riverside, Missouri where Blanco-Garciga lived.

       102.     Between August 2, 2021, and August 6, 2021, investigators conducted further

interviews of CS#2, during which CS#2 stated Blanco-Garciga was a courier for the DTO and

was responsible for transporting U.S. currency and illegal drugs between multiple cities in the

United States. CS#2 stated that when Blanco-Garciga transported the $200,000 and was

arrested, Blanco-Garciga was out of touch with the DTO. CS#2 stated that Gamboa-Saenz sent

CS#2, Calixto-Filho, Unindicted Co-Conspirator #3, and Dominguez-Green to find Blanco-

Garciga or his wife and daughter and have them brought to the shop at 6574 Kaw Drive, Kansas

City, Kansas. CS#2 further stated that no one ever located Blanco-Garciga’s wife and daughter

because the DTO found out that Blanco-Garciga had in fact been arrested by law enforcement.

              Miguel Angel Vazquez-Rodriguez a/k/a “Chapito” a/k/a “Zacatecas”

       103.     In November 2019, HSI Kansas City began investigating Miguel Angel Vazquez-

Rodriguez a/k/a “Chapito” a/k/a “Zacatecas.”

       104.     On December 11, 2019, CS#1 performed a controlled purchase of one ounce of

cocaine from Vazquez-Rodriguez. CS#1 arranged the purchase by conducting a consensually

monitored and recorded phone call to Vazquez-Rodriguez. During the call, CS#1 asked if s/he

could go to Vazquez-Rodriguez’s house to pick up the cocaine. Agents then observed CS#1

enter Vazquez-Rodriguez’s house located at 4915 Freeman Avenue, Kansas City, Kansas. Over

the transmitting/recording device placed with CS#1, agents heard CS#1 engaging in a


                                               52
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 53 of 84




conversation with a Hispanic adult male who s/he later confirmed was Vazquez-Rodriguez.

Agents subsequently recovered 27.4 gross grams of a substance which field tested positive for

the presence of cocaine from CS#1. CS#1 stated Vazquez-Rodriguez invited CS#1 into his

bedroom where CS#1 observed Vazquez-Rodriguez pull a large Ziploc-style freezer bag from a

dresser drawer containing approximately four or five smaller bags, each containing

approximately one ounce of a white powdery substance. Vazquez-Rodriguez retrieved one of

the bags of white powdery substance and handed it to CS#1. CS#1 stated s/he provided the

$1,100 of official government funds to Vazquez-Rodriguez, which he counted in CS#1’s

presence.

       105.   On January 15, 2020, CS#1 called Vazquez-Rodriguez and arranged to have

Vazquez-Rodriguez start selling cocaine to HSI Confidential Informant SA-235-KC (hereinafter

referred to as CS#3). Vazquez-Rodriguez agreed and provided a new phone number for CS#3 to

contact him on. Later the same day, CS#3 called Vazquez-Rodriguez and Vazquez-Rodriguez

agreed to meet CS#3 to sell CS#3 one ounce of cocaine. Shortly after, surveillance observed

Vazquez-Rodriguez meet with CS#3. From the monitoring/recording equipment placed with

CS#3, the sound of currency being counted and conversation about drug sales was overheard.

This conversation included conversation about Vazquez-Rodriguez also acquiring

methamphetamine for CS#3. Agents subsequently retrieved 29 gross grams of a substance

which field tested positive for the presence of cocaine from CS#3 that s/he received from

Vazquez-Rodriguez for $1,100.

       106.   On March 5, 2020, CS#3 placed a consensually monitored and recorded telephone

call to Vazquez-Rodriguez at the same number used on the previous occasion and arranged the


                                               53
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 54 of 84




purchase of one ounce of cocaine. During the phone conversation, CS#3 asked Vazquez-

Rodriguez if he had methamphetamine available as they had discussed on the previous occasion.

Vazquez-Rodriguez said it is difficult to find right now and the price is going up. CS#3 stated

that it is easier to sell methamphetamine than cocaine. Vazquez-Rodriguez stated he was

looking for some methamphetamine yesterday. Vazquez-Rodriguez asked what quantity CS#3

was looking for. CS#3 responded that s/he was looking for large quantities. Vazquez-Rodriguez

asked if s/he wanted pounds and CS#3 responded more like half pounds. Vazquez-Rodriguez

said he would check into it. Vazquez-Rodriguez agreed to sell CS#3 what he had sold CS#3 the

previous time, which was one ounce of cocaine. CS#3 then placed another consensually

monitored phone call to Vazquez-Rodriguez where they discussed the meeting location.

Surveillance observed Vazquez-Rodriguez as he arrived and met with CS#3. From the

monitoring/recording equipment placed with CS#3, the sound of currency being counted and

discussion regarding pricing could be overheard.

       107.    On October 6, 2020, investigators conducted a proffer interview of Garcia-Perez.

During this proffer interview, Garcia-Perez identified a photo of Vazquez-Rodriguez from a

photograph and advised that he (Garcia-Perez) was Vazquez-Rodriguez’s only supply of cocaine

from the Gamboa-Saenz DTO and that he (Garcia-Perez) would always provide the cocaine to

Vazquez-Rodriguez at his residence. Garcia-Perez further stated that he provided one to two

kilograms of cocaine to Vazquez-Rodriguez on these occasions. During a proffer interview of

Garcia-Perez on March 1, 2021, Garcia-Perez provided investigators with an address for

Vazquez-Rodriguez as 4915 Freeman Avenue, Kansas City, Kansas.

       108.    On April 14, 2021, investigators conducted an interview of CS#2. During the


                                               54
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 55 of 84




interview, CS#2 identified Vazquez-Rodriguez from a photo and identified a photo of 4915

Freeman Avenue, Kansas City, Kansas as Vazquez-Rodriguez’s residence. CS#2 stated

Vazquez-Rodriguez is one of the biggest buyers of cocaine from the Gamboa-Saenz DTO,

purchasing more than ten kilograms per week. CS#2 stated that Gamboa-Saenz would send

Dominguez-Green, Garcia-Perez, or Alvarez-Perez to pick up money from Vazquez-Rodriguez’s

house on Freeman Avenue. CS#2 also stated Vazquez-Rodriguez is always armed.

       109.   Of the numerous trash pulls and search warrants conducted in this investigation,

investigators obtained suspected drug and money ledgers. These ledgers contain the name

“Zaca” which investigators believe and have been told during interviews of DTO members is

short for “Zacatecas” and is a nickname for Vazquez-Rodriguez.

       110.   On June 10, 2021, DEA DOMEX authored a report stating that within the ledgers

obtained from the search warrants on March 31, 2021, Vazquez-Rodriguez is attributed to

$870,230 and 28.5 kilograms, 3 pounds, and 4 ounces during dates between March 3, 2019, and

February 28, 2020. The DOMEX analysts state the price Vazquez-Rodriguez paid for these

illegal drugs ranged between $30,500 and $32,500.

       111.   Between August 2, 2021, and August 6, 2021, investigators conducted a series of

interviews of CS#2. During these interviews CS#2 stated that Vasquez-Rodriguez is a cocaine

customer of the Gamboa-Saenz DTO, and that CS#2 has driven illegal drugs to Vazquez-

Rodriguez on six or seven occasions, however, Garcia-Perez or Dominguez-Green were always

the individuals who actually personally dealt with Vazquez-Rodriguez.

              Eduardo Ramirez-Ochoa a/k/a “Santa Claus” a/k/a “El Gordo”

       112.   During the course of this investigation, investigators have observed Eduardo


                                              55
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 56 of 84




Ramirez-Ochoa a/k/a “Santa Claus” a/k/a “El Gordo” and vehicles registered to Ramirez-Ochoa

on multiple occasions and at various locations utilized by the Gamboa-Saenz DTO.

       113.    On March 3, 2020, investigators conduced electronic and physical surveillance of

7501 West 98th Street, Overland Park, Kansas. During this surveillance operation, investigators

observed a maroon Chevrolet pickup truck bearing Texas license plate MWY9182 pull into the

driveway of this residence hauling a blue car dolly which Garcia-Perez and Dominguez-Green

removed from the vehicle. Approximately two hours later, investigators observed the maroon

truck drive out of the garage and observed subjects hook up the blue car dolly to it. Investigators

then followed the truck as it departed. Investigators followed the maroon truck to the Krispy

Kreme store located at 10390 Metcalf Avenue, Overland Park, Kansas adjacent to a Denny’s

restaurant. Investigators then observed a black Chevrolet Cruze, which had previously been

observed at the 7501 West 98th Street, Overland Park, Kansas location, arrive and meet with the

occupants of the maroon truck. All parties were observed swapping vehicles and departing.

       114.    A check of databases by law enforcement revealed that the maroon pickup

traveled from a border patrol checkpoint on Highway 54 on March 2, 2020, and then was

observed by license plate readers at different points along a route to Kansas City to include one

on Interstate 35. On March 3, 2020, license plate readers show this vehicle traveled southbound

on Interstate 35. On March 4, 2020, New Mexico State Trooper Palomares conducted a traffic

stop of Ramirez-Ochoa while driving the maroon Chevrolet pickup bearing Texas license plate

MWY9182 southbound on Highway 54. The maroon pickup was still pulling an empty blue car

dolly. During this traffic stop, Trooper Palomares located an empty compartment lined with

aluminum tape behind the seat of the maroon pickup. On March 9, 2020, Trooper Palomares


                                                56
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 57 of 84




conducted a traffic stop on the same maroon pickup driven by Ramirez-Ochoa. Law

enforcement records revealed that this vehicle and driver had just entered the United States at the

Ysleta Port of Entry in El Paso, Texas earlier on March 9, 2020. HSI SA F. Lozoya was

contacted to perform an interview of Ramirez-Ochoa. During this interview, Ramirez-Ochoa

recounted his travels of March 2, 2020, through March 4, 2020, and provided statements that he

dropped the maroon pickup off in Kansas City, Missouri at a Wal-Mart to two unknown males

who kept the vehicle for only thirty minutes before returning it. Ramirez-Ochoa advised that he

ate at a Denny’s and shopped at Wal-Mart while waiting on the return of the maroon truck.

Ramirez-Ochoa advised that he was then directed to drive to Oklahoma City to pick up U.S.

currency which Ramirez-Ochoa stated he believed was proceeds from the sale of cocaine or

methamphetamine.

       115.    On October 22, 2020, investigators conducted a proffer interview of Garcia-Perez

who stated Ramirez-Ochoa brought three to four kilograms of cocaine to Kansas City on two or

three occasions. Garcia-Perez further stated Ramirez-Ochoa would then transport money from

Kansas City. Garcia-Perez then described the compartment of Ramirez-Ochoa’s vehicle as being

in the rear of the cab. This information is corroborated by law enforcement photographs of the

compartment in Ramirez-Ochoa’s maroon pickup, which depict the compartment in the cab of

the maroon pickup behind the seat. Garcia-Perez also stated that he and Dominguez-Green were

present at the Krispy Kreme during the vehicle swap described above. This is corroborated by

investigators who were present and observed and photographed (4B) this event. During a proffer

interview of Garcia-Perez on October 28, 2020, Garcia-Perez was shown a photograph (4B) and

identified this photo as an event where he met Ramirez-Ochoa at a store and swapped vehicles


                                                57
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 58 of 84




with Ramirez-Ochoa. Garcia-Perez then stated he is the one that removed the cocaine from what

he remembered as a red truck during this event.

       116.    On April 14, 2021, Investigators conducted an interview of CS#2. During this

interview, CS#2 was shown a photo which he identified as being a photo of Ramirez-Ochoa who

is a courier for the Gamboa-Saenz DTO responsible for transporting kilograms of cocaine to the

Kansas City area.

       117.    Between August 2, 2021, and August 6, 2021, investigators conducted a series of

interviews with CS#2. CS#2 stated that s/he has dealt with Ramirez-Ochoa on two occasions.

CS#2 stated that on the first occasion, CS#2 and Garcia-Perez met with Ramirez-Ochoa at a

condominium where CS#2 and Garcia-Perez took a blue Chevrolet pickup truck from Ramirez-

Ochoa which they drove to 7501 West 98th Street, Overland Park, Kansas. CS#2 advised Garcia-

Perez removed 15 kilograms of cocaine from a false second radiator installed in the vehicle.

CS#2 advised that s/he and Garcia-Perez drove the blue pickup back to the condominium where

they provided Ramirez-Ochoa with the blue pickup truck. CS#2 stated that Garcia-Perez

provided Ramirez-Ochoa with an unknown amount of money as payment for making the trip as

well as a box which contained $50,000 to transport back to Albuquerque, New Mexico.

                                    Jesus Gonzalez-Rodriguez

       118.    On May 30, 2021, CS#2 contacted investigators and stated that members of the

Gamboa-Saenz DTO attempted to burn down his residence. Investigators arrived along with

officers of the local police department. Investigators viewed the court authorized prospective

location information related to Alvarez-Perez’s cell phone and observed that Alvarez-Perez’s

phone was consistently near a specific location before the arson, left that location just before the


                                                 58
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 59 of 84




arson, was in the area of CS#2’s residence around the time of the arson, and back at the original

location immediately after the arson.

       119.    On May 30, 2021, investigators were able to locate the Lincoln MKS with Kansas

temporary license plate of C693428 at 2803 Woodend Avenue, Kansas City, Kansas. This

vehicle was previously observed on May 22, 2021 when the FJ Cruiser was dropped off at

CS#2’s residence prior to the approximate 2.75 kilograms (gross weight) of suspected cocaine

being transported to Maryland by CS#2. This vehicle was also driven by Alvarez-Perez to a

meeting between Alvarez-Perez and CS#2 on May 24, 2021. Investigators also observed a black

Mercedes at 2803 Woodend Avenue, Kansas City, Kansas, which was later confirmed to have

the same license plate as a black Mercedes that was photographed at Indicted Individual #1’s

place of business in St. Louis, Missouri. Also on May 30, 2021, investigators established

physical surveillance on this address for a lengthy period of time until Alvarez-Perez and two

other Hispanic males, later identified as Baca-Marquez and Gonzalez-Rodriguez, left in the

Lincoln MKS.

       120.    On May 30, 2021, investigators conducted physical surveillance on a residence

located at 2803 Woodend Avenue, Kansas City, Kansas. During the surveillance, investigators

observed an unknown Hispanic male wearing a white and grey baseball hat, later identified as

Baca-Marquez, exit the residence with another unknown Hispanic male wearing a black baseball

hat, initially identified when he provided his name as Manuel Torres Rodriguez but later

identified via fingerprints as Gonzalez-Rodriguez. Investigators observed Gonzalez-Rodriguez

walk to a black Mercedes bearing Missouri license plate ZE9Y3Z and open the trunk.

Investigators observed Gonzalez-Rodriguez standing near the truck of the vehicle and appear to


                                               59
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 60 of 84




be moving items around inside the trunk of the vehicle. Gonzalez-Rodriguez was then observed

removing a brown backpack which did not appear to contain much along with a large multi-

colored duffel bag. Investigators observed that the large multi-colored duffel bag appeared to

contain a large quantity of something which appeared to weigh down the bag enough that

Gonzalez-Rodriguez had to use both hands to lift it out of the trunk of the vehicle. Gonzalez-

Rodriguez then carried both bags into the residence while Baca-Marquez followed Gonzalez-

Rodriguez into the residence. A short time later, investigators observed Gonzalez-Rodriguez exit

the residence carrying a white small item in his left hand and enter the Lincoln which then left

the residence.

       121.      Troopers with the Kansas Highway Patrol effected a traffic stop on the Lincoln

MKS based on the fact investigators knew Alvarez-Perez was back in the United States

unlawfully. Upon the initiation of the traffic stop, Troopers observed an item thrown from the

vehicle which field tested positive for the presence of cocaine. A probable cause search of the

vehicle also revealed kilogram size and shaped wrappings which field tested positive for the

presence of cocaine. Numerous items of evidentiary value were seized from the vehicle

including a number of cellular telephones.

       122.      Gonzalez-Rodriguez provided HSI SA Bybee with a fictitious name and date of

birth with the claim that he entered the United Stated illegally but was then naturalized. SA

Bybee was unable to locate anything to this effect in law enforcement databases. SA Bybee was

later able to identify Gonzalez-Rodriguez through fingerprints and found him to be a previously

removed aggravated felon who was removed subsequent to being convicted of kidnapping.

       123.      A search warrant for the residence located at 2803 Woodend Avenue, Kansas


                                                60
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 61 of 84




City, Kansas was applied for and granted. This search warrant was executed at 9:43 p.m. and

resulted in the seizure of numerous items of evidentiary value which included approximately 25

kilograms (gross weight) of a substance which field tested positive for the presence of cocaine,

$17,000 of U.S. currency, a firearm, a suspected drug and money ledger, and a title for a 2007

Toyota FJ Cruiser with a VIN # that matches the VIN # of the Toyota FJ Cruiser provided to

CS#2 for the trip to Washington D.C. Also located was a New Mexico license plate (APBC92)

and a Missouri dealer’s license plate (D2468-AL). The dealer’s plate is registered to a black

Mercedes-Benz owned by Neighborhood Auto Sales of St. Louis County, Missouri, which is the

name of the car dealership owned and operated by Indicted Individual #1. The New Mexico

license plate is registered Indicted Individual #2, who is a DTO member recently federally

indicted in New Mexico. This further substantiates that the Mercedes located in the driveway

was the one Indicted Individual #1 advised was stolen from him by the Gamboa-Saenz DTO.

Investigators also noted the residence appeared to be used solely as a stash house due to the lack

of common household items usually found in normal homes. Also located at the rear of the

residence, investigators located a fuel can which smelled of diesel fuel. Investigators noted that

this residence contained three bedrooms which each contained clothes, bedding, and other items

indicating that three subjects were staying in the residence. Furthermore, through investigators

training and experience, coupled with case specific knowledge and interviews, investigators note

that persons uninvolved with the DTO are not authorized to possess knowledge or access to DTO

utilized residences. Coupled again with the knowledge that Alvarez-Perez is believed to have

been the current cell leader in Kansas City, investigators believe the presence of Gonzalez-

Rodriguez and Baca-Marquez at this stash house indicate that Gonzalez-Rodriguez and Baca-


                                                61
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 62 of 84




Marquez are involved with the DTO.

                                         Homero Baca-Marquez

       124.    On May 30, 2021, CS#2 contacted investigators and stated that members of the

Gamboa-Saenz DTO attempted to burn down his residence. Investigators arrived along with

officers of the local police department. Investigators viewed court authorized prospective

location information related to Alvarez-Perez’s cell phone and observed that Alvarez-Perez’s

phone was consistently near a specific location before the arson, left that location just before the

arson, was in the area of CS#2’s residence around the time of the arson, and back at the original

location immediately after the arson.

       125.    On May 30, 2021, investigators were able to locate the Lincoln MKS with Kansas

temporary license plate of C693428 at 2803 Woodend Avenue, Kansas City, Kansas. This

vehicle was previously observed on May 22, 2021 when the FJ Cruiser was dropped off at

CS#2’s residence prior to the approximate 2.75 kilograms (gross weight) of suspected cocaine

being transported to Maryland by CS#2. This vehicle was also driven by Alvarez-Perez to a

meeting between Alvarez-Perez and CS#2 on May 24, 2021. Investigators also observed a black

Mercedes at 2803 Woodend Avenue, Kansas City, Kansas, which was later confirmed to have

the same license plate as a black Mercedes that was photographed at Indicted Individual #1’s

place of business in St. Louis, Missouri. Also on May 30, 2021, investigators established

physical surveillance on this address for a lengthy period of time until Alvarez-Perez and two

other Hispanic males, later identified as Baca-Marquez and Gonzalez-Rodriguez, left in the

Lincoln MKS.

       126.    On May 30, 2021, investigators conducted physical surveillance on a residence


                                                 62
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 63 of 84




located at 2803 Woodend Avenue, Kansas City, Kansas. During the surveillance, investigators

observed Baca-Marquez exit the residence and walk to the back of the Mercedes. Investigators

then observed Baca-Marquez remove the State of Missouri license plate and replace it with what

appeared to be (and was later confirmed to be) a State of New Mexico license plate.

Investigators then observed Baca-Marquez remove an item from the trunk of the Mercedes.

Investigators described this item as being approximately 2 inches thick, approximately 5 inches

wide, approximately 8 inches long, and rectangular in shape. Investigators observed the item

appeared to be wrapped in plastic kitchen wrap and to have what appeared to be three bands of

black electrical tape around the plastic. Based on the training and experience of investigators,

this item was recognized as being the common method utilized by DTO’s to package kilogram

quantities of controlled substances.

       127.    Investigators then observed Baca-Marquez place the kilogram shaped item into

the back passenger seat of the Silver Lincoln MKS which was parked next to the Mercedes in the

driveway of the residence. Investigators observed Baca-Marquez begin to work in the engine

compartment of the Mercedes. Due to the positioning of Investigators and Baca-Marquez,

Investigators were unable to determine what Baca-Marquez was doing in the engine

compartment of the vehicle. Investigators then observed Baca-Marquez return to the Lincoln

MKS and remove the kilogram shaped item. Investigators observed what he believed to be

Baca-Marquez placing the kilogram shaped item into either the engine compartment or the

passenger side of the Mercedes. Investigators was unable to clearly observe where the item was

placed due to his positioning in reference to Baca-Marquez. Investigators noted that the

kilogram shaped item did not go back into the Lincoln.


                                                63
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 64 of 84




       128.    Investigators then observed Baca-Marquez go into the residence two more times

and work in the engine area of the Mercedes before entering the drivers’ seat of the vehicle.

Investigators continued to observe Baca-Marquez exit the residence and then re-enter the

residence. Investigators then observed a Hispanic male, later identified as Alvarez-Perez, and

Baca-Marquez exit the residence and walk to the street before entering the Lincoln.

       129.    Troopers with the Kansas Highway Patrol effected a traffic stop on the Lincoln

MKS based on the fact that investigators knew Alvarez-Perez was back in the United States

unlawfully. Upon the initiation of the traffic stop, Troopers observed an item thrown from the

vehicle which field tested positive for the presence of cocaine. A probable cause search of the

vehicle also revealed kilogram size and shaped wrappings which field tested positive for the

presence of cocaine. Numerous items of evidentiary value were seized from the vehicle

including six cellular telephones.

       130.    Baca-Marquez provided SA Bybee with his name and stated he was in the United

States illegally after having paid $6,000 to a human smuggler to get him into the United States.

       131.    A search warrant for the residence located at 2803 Woodend Avenue, Kansas

City, Kansas was applied for and granted. This search warrant was executed at 9:43 p.m. and

resulted in the seizure of numerous items of evidentiary value which included approximately 25

kilograms (gross weight) of a substance which field tested positive for the presence of cocaine,

$17,000 of U.S. currency, a firearm, a suspected drug and money ledger, and a title for a 2007

Toyota FJ Cruiser with a VIN # that matches the VIN # of the Toyota FJ Cruiser provided to

CS#2 for the trip to Washington D.C. Also located was a New Mexico license plate (APBC92)

and a Missouri dealer’s license plate (D2468-AL). The dealer’s plate is registered to a black


                                               64
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 65 of 84




Mercedes-Benz owned by Neighborhood Auto Sales of St. Louis County, Missouri, which is the

name of the car dealership owned and operated by Indicted Individual #1. The New Mexico

license plate is registered Indicted Individual #2, who is a DTO member recently federally

indicted in New Mexico. This further substantiates that the Mercedes located in the driveway

was the one Indicted Individual #1 advised was stolen from him by the Gamboa-Saenz DTO.

Investigators also noted the residence appeared to be used solely as a stash house due to the lack

of common household items usually found in normal homes. Also located at the rear of the

residence, investigators located a fuel can which smelled of diesel fuel. Investigators noted that

this residence contained three bedrooms which each contained clothes, bedding, and other items

indicating that three subjects were staying in the residence. Furthermore, through investigators

training and experience coupled with case specific knowledge and interviews, investigators note

that persons uninvolved with the DTO are not authorized to possess knowledge or access to DTO

utilized residences. Coupled again with the knowledge that Alvarez-Perez is believed to have

been the current cell leader in Kansas City, investigators believe the presence of Gonzalez-

Rodriguez and Baca-Marquez at this stash house indicate that Gonzalez-Rodriguez and Baca-

Marquez are involved with the DTO.

       132.    On June 2, 2021, investigators transported Alvarez-Perez, Gonzalez-Rodriguez,

and Baca-Marquez to the federal courthouse to release into the custody of USMS. During this

transport, investigators noted that cell phones belonging to these individuals were present in their

property. These phones were seized, and a search warrant was applied for and granted by the

court. A review of a telephone belonging to Baca-Marquez revealed conversations with

Gamboa-Saenz which included mention of names of other Gamboa-Saenz DTO members known


                                                65
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 66 of 84




to law enforcement. Also located on this phone, was a photo depicting 10 kilogram sized

packages covered in brown packing tape. Agents noted that the kilograms of suspected cocaine

located in the residence and the empty kilogram wrappers located in the residence are packaged

with the same brown packaging tape represented in this photo.

   Jaime De Jesus Ocampo a/k/a “Jaime De Jesus Ocampo-Ramirez” a/k/a “Don Pedro”

       133.    On October 6, 2020, investigators conducted a proffer interview of Garcia-Perez

during which Garcia-Perez stated that the Gambo-Saenz DTO used Ocampo Auto Sales

to purchase vehicles in cash. Garcia-Perez stated that Ocampo knows that the DTO is involved in

drug trafficking but does not participate in day-to-day operations or directly in drug trafficking.

       134.    On April 14, 2021, an interview of CS #2 was conducted. CS #2 stated Jaime

Ocampo a/k/a “Don Pedro” would provide paperwork for Gamboa-Saenz DTO such as

temporary vehicle license in exchange for money. Investigators know through this investigation

that it was common for vehicles carrying cocaine and U.S. currency to display temporary license

plates from both Kansas and New Mexico. These vehicles were commonly registered in fictitious

names or associates of the DTO.

       135.    On May 24, 2021, CS #2 met with Alvarez-Perez in Shawnee, Kansas. During

the meeting Alvarez-Perez was getting information from CS #2 on the location of the FJ Cruiser

after it was seized in Maryland. Alvarez-Perez made a call during the meeting and can be heard

on the recorded audio stating Jamie Ocampo can assist in recovering the FJ Cruiser from the tow

lot. A review of the cell phones seized from the vehicle occupied by Alvarez-Perez, Gonzalez-

Rodriguez, and Baca-Marquez resulted in the recovery of an iMessage conversation between

Alvarez-Perez and Ocampo between May 24, 2021 to May 30, 2021. A portion of the iMessage


                                                 66
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 67 of 84




conversation was transcribed from Spanish to English by TFO Lozano, a native Spanish speaker,

and is set forth below. Where a word used in Spanish could have more than one meaning when

translated to English and due to slang, the word that makes sense given the context of the

conversation is used in the below translation. (Where a word or words is double-bracketed, it

denotes multiple translations of the Spanish word into English. Single brackets denote context.)

[Alvarez-Perez sends an image of a Missouri insurance card for a Toyota FJ Cruiser, Insured:

Carlos Perez Daniel, effective date 05/20/2021]

[Alvarez-Perez sends an image of a Toyota FJ Cruiser to Missouri license plate GG0G1B behind

the front windshield]

[Alvarez-Perez sends an image of another cell phone with a phone number, 301-687-4222.]

ALVAREZ-PEREZ: “hey, this is the phone number to the police where it was at can you call

and get information”

[Alvarez-Perez sends two more images.]

ALVAREZ-PEREZ: “It’s like a mile from this town”

ALVAREZ-PEREZ: “Don Pedro”

ALVAREZ-PEREZ: “If you can do me the favor and clean the paper”

ALVAREZ-PEREZ: “of the notary”

ALVAREZ-PEREZ: “in the name of Frank Gallo de la Cruz”

OCAMPO: “Ok”

ALVAREZ-PEREZ: “like at what time will it be ready”

ALVAREZ-PEREZ: “to go by”

[Alvarez-Perez sends an image of a Washington driver’s license (3931545) with the name Frank


                                               67
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 68 of 84




Gallo De La Cruz]

[Alvarez-Perez sends and image of a cell phone with an address 1210 Rittenhouse St, NW,

Washington D.C. 20011]

ALVAREZ-PEREZ: “that is the direction of the driver’s license”

OCAMPO: “and of the other one”

[Alvarez-Perez sends an image of a Chihuahua Estados Unidos Mexicanos driver’s license of

Carlos Perez Daniel, DOB: 02/25/1991]

ALVAREZ-PEREZ: “I will send you the address”

ALVAREZ-PEREZ: “5764 collage ave Kansas City m.o. 64130

ALVAREZ-PEREZ: “did you get the information”

ALVAREZ-PEREZ: “please”

ALVAREZ-PEREZ: “I had to go out”

ALVAREZ-PEREZ: “Tomorrow I will go see you”

OCAMPO: “ok sounds good”

       Investigators believe that during these text communications that Alvarez-Perez and

Ocampo discussed whether Ocampo could produce documents related to the FJ Cruiser (from

which 2.75 gross kilograms of suspected cocaine were seized on March 22, 2021 by the

Maryland Highway Patrol) that would enable DTO member Frank Gallo De La Cruz to retrieve

the vehicle from the tow lot in Maryland.

       136.   During the May 30, 2021, traffic stop of Alvarez-Perez, Gonzalez-Rodriguez, and

Baca-Marquez, by the Kansas Highway Patrol, numerous documents related to the vehicle were

found inside the Lincoln MKS with Kansas temporary license C693428. There were Kansas


                                              68
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 69 of 84




registration documents showing this vehicle was purchased by Cota in November 2018 and

registered to Cota in May 2019. Documents also show the vehicle was registered to Indicted

Individual #2 in New Mexico in November 2020. A Kansas Department of Revenue Form ST-

88 was located showing that Ocampo Auto Sales sold this vehicle to “Manuel Perez” in April

2021. This vehicle was used by Alvarez-Perez to meet with CS #2 on May 24, 2021 to discuss

DTO business and used by the Gamboa-Saenz DTO to deliver the FJ Cruiser, which contained

approximately 2.75 gross kilograms of suspected cocaine, to CS #2 on May 21, 2021.

Investigators have learned from multiple interviews that the Gamboa-Saenz DTO utilizes

temporary license plates issued from Ocampo Auto Sales, which is owned by Ocampo, to avoid

detection by law enforcement and law enforcement tools such as license plate readers.

       137.    Between August 2, 2021 and August 6, 2021, investigators conducted a series of

interviews with CS#2. During this interview, CS#2 was shown a photograph (7J) and described

this photograph as depicting a bill of sale from Ocampo Auto Sales. CS#2 stated the trailer

represented on this bill of sale was DTO owned but placed into CS#2’s name. CS#2 advised this

was common practice of the DTO to put vehicle registrations in the names of DTO members

who were lawfully in the United States. CS#2 also stated that Ocampo is in charge of all license

plates and vehicle paperwork for the Gamboa-Saenz DTO. CS#2 further advised that Ocampo

would buy these vehicles for the DTO, give them temporary license plates with fictitious names,

and handle the titling paperwork for these vehicles with fictitious names. CS#2 advised that s/he

are aware of this information because s/he was personally present when Gamboa-Saenz and

Ocampo were having an in-person conversation about this subject. CS#2 further advised that

Gamboa-Saenz deals with Ocampo directly regarding these matters. CS#2 also stated that


                                               69
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 70 of 84




Gamboa-Saenz purchases his own vehicles from a legitimate dealer but utilizes Ocampo for any

vehicles needed for use as a drug/money transport vehicle. CS#2 stated that Ocampo is the

person that dealt with the paperwork for the licensing and titling of the Toyota FJ Cruiser utilized

by the DTO.

       138.    On August 20, 2021, investigators conducted a review of law enforcement

database and discovered the Toyota FJ Cruise utilized by the Gamboa-Saenz DTO was sold to

Unindicted Co-Conspirator #4 on April 12, 2018. These databases also show that Ocampo sold

and transferred ownership from Unindicted Co-Conspirator #4 to “Cesar Hernandez” on March

6, 2020, which is the name on the title paperwork that was located at 2803 Woodend Avenue,

Kansas City, Kansas. These databases further show that Ocampo sold this vehicle to a family

member of Cota’s on June 21, 2020. However, these records also show this vehicle was not

again registered in Kansas but appears to be registered in Colorado even though Ocampo issued

a permit for this vehicle.

       139.    Investigators also discovered that Unindicted Co-Conspirator #5 purchased a

Buick Encore on March 12, 2019, on a New Mexico title which was sold to Ocampo on July 20,

2019. Ocampo then titled this vehicle on July 26, 2019, in his own name. Ocampo then sold this

vehicle back to Unindicted Co-Conspirator #5 20 days after purchasing the vehicle from her.

This vehicle has been observed by investigators to have been operated by numerous DTO

members during the course of this investigation.

       140.    During the course of this investigation, numerous vehicles with license plates

registered to Ocampo have been observed at various DTO-utilized locations investigators had

under surveillance. The investigation has revealed Ocampo provides registration, temporary


                                                70
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 71 of 84




license plates, and fictitious titles to DTO members in an effort to conceal the true identity and

ownership of DTO vehicles. Investigators further believe that the DTO utilizes these items to

prevent contact with law enforcement as law enforcement license plate readers do not commonly

obtain reads of temporary plates.

                                        Jose Cera-Acosta

       141.    During the course of this investigation, investigators discovered a mechanic shop

located at 6574 Kaw Drive, Kansas City, Kansas which was being utilized by this DTO to build

post-manufactured hidden compartments in DTO vehicles. Investigators conducted electronic

surveillance at this location and identified the shop owner and operator as Jose Cera-Acosta.

       142.    On October 6, 2020, investigators conducted a proffer interview of Garcia-Perez.

During this interview, Garcia-Perez was shown a photograph which he identified as depicting

Cera-Acosta. Garcia-Perez stated that Cera-Acosta is responsible for loading U.S. currency into

vehicles and that Cera-Acosta deals directly with Gamboa-Saenz.

       143.    On May 27, 2021, investigators conducted a consensual interview with Cera-

Acosta. Cera-Acosta stated in the summer of 2019 he was approached by Gamboa-Saenz about

opening a vehicle repair shop together (6574 Kaw Drive, Kansas City, Kansas). Gamboa-Saenz

wanted Cera-Acosta to open the shop, but he would pay the rent. Gamboa-Saenz said he has a

fleet of vehicles and when Cera-Acosta was not working on his (Gamboa-Saenz’s) vehicles,

Cera-Acosta would be able to repair customer’s vehicles. Cera-Acosta advised that in

approximately February of 2020, he rented 6574 Kaw Drive, Kansas City, Kansas. Cera-Acosta

advised that after moving into 6574 Kaw Drive, Kansas City, Kansas, Gamboa-Saenz instructed

him to make a contraband compartment on a dark maroon Ford Edge. Cera-Acosta advised that


                                                71
          Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 72 of 84




he told Gamboa-Saenz he had never constructed a compartment before, and Gamboa-Saenz

showed him how and instructed him to make one behind the rear bumper cover of the vehicle.

Cera-Acosta said the Gamboa-Saenz DTO lost that vehicle because a traffic stop was conducted

on “Pantera,” and officers located approximately $115,000 cash in the compartment. Cera-

Acosta said Gamboa-Saenz instructed him to make a contraband compartment in a newer white

Ford Fusion above the rear spare tire location. Cera-Acosta advised that access to the

compartment had to be achieved from the exterior and the spare tire needed to be removed.

Cera-Acosta advised he never saw the compartment filled but stated that Gamboa-Saenz told him

approximately 8-12 kilograms would fit in there. Cera-Acosta advised Gamboa-Saenz told him

that on the first trip the Ford Fusion made, the female driver was involved in a rollover accident.

The Fusion was towed back to Kansas City, and they sent the vehicle to a scrapyard.

          144.   Cera-Acosta stated that Gamboa-Saenz showed Cera-Acosta a large floorboard

compartment in the green Ford F350 truck he had initially worked on, and Gamboa-Saenz

explained to Cera-Acosta how the compartments needed to be built and concealed. Cera-Acosta

also stated that Gamboa-Saenz told Cera-Acosta the seats needed to be removed to access the

compartment. Cera-Acosta stated that Gamboa-Saenz brought a Toyota FJ Cruiser to 6574 Kaw

Drive, Kansas City, Kansas and had Cera-Acosta fix the mechanism to access the roof

compartment. Cera-Acosta stated that Gamboa-Saenz also parked a 2007 black Ford Mustang

at 6574 Kaw Drive, Kansas City, Kansas and this vehicle had compartments in both rear quarter

panels that were accessible by removing the rear seats and the interior quarter panel trim. Cera-

Acosta said the Mustang stayed in Mexico because the compartments were discovered at the

border.


                                                72
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 73 of 84




       145.    Cera-Acosta stated that Gamboa-Saenz, Garcia-Perez, and Dominguez-Green

loaded the FJ Cruiser and Ford F-350 with an unknown amount of cocaine in order to relocate

them because they had just received notification that Blanco-Garciga had just been arrested.

(Blanco-Garcia was arrested on January 27, 2020, after he was stopped by Troopers with the

Texas Department of Public Safety and it was discovered the Chevrolet Malibu he was driving

had $200,000 secreted in the headliner of the vehicle.)

       146.    Cera-Acosta said he recalls the DTO using Blanco-Garcia’s Chevrolet Malibu to

transport money and illegal drugs. Cera-Acosta stated Gamboa-Saenz gave Cera-Acosta the

dimensions of a “kilo” press and ordered him to build one. Gamboa-Saenz told Cera-Acosta

they needed one because, when they cut the cocaine down, they need to compress it and

repackage it for transporting. This “kilo” press was located when the search warrant for 7501

West 98th Street, Overland Park, Kansas was executed on March 31, 2020.

       147.    Cera-Acosta stated he received his instructions and orders from Garcia-Perez and

Gamboa-Saenz, but Gamboa-Saenz was the main boss and the leader. Cera-Acosta stated he

once overheard a conversation that the DTO’s territory was Kansas City, Washington, Colorado,

New Mexico, and Iowa.

       148.    Cera-Acosta recalled that, in the fall of 2019, a 53-foot livestock 18-wheeler

arrived at 6574 Kaw Drive, Kansas City, Kansas and backed up to a box-truck Gamboa-Saenz

had parked at the business. Two pallets were unloaded that each had 30 squares on them, and

each square contained 22 pounds of marijuana. Cera-Acosta said the pallets were wrapped in a

green, nylon-type fabric.

       149.    Cera-Acosta said the DTO ordered Calixto-Filho to bury six kilograms of heroin


                                               73
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 74 of 84




at 6574 Kaw Drive, Kansas City, Kansas next to an old RV and the building. Cera-Acosta stated

he did not know there were drugs buried on the property until he saw Garcia-Perez and

Dominguez-Green digging them out. Cera-Acosta advised he recalls this information because

when they were removing the kilograms from the hole, they removed five kilograms that were

intact, and one that was damaged, and they blamed him for tampering with it. Cera-Acosta

stated he could see a “chocolate color powder” from the damaged kilogram package and said it

was approximately 14 months prior to the interview that this occurred.

       150.    Cera-Acosta said the last time he spoke with anyone from the DTO was when

Garcia-Perez called him and asked him to fix a 2011 white F-350 with a utility box that was

broken down on the highway in Olathe. Cera-Acosta told Garcia-Perez that he could not and did

not want any problems. Cera-Acosta stated that Gamboa-Saenz then called Cera-Acosta and

asked him to fix the F-350 as a personal favor for him. Investigators can corroborate some of

this information as investigators were conducting physical surveillance when this vehicle was

stopped by law enforcement for a traffic violation on September 3, 2020. Investigators noted

that after the traffic stop was concluded, the driver and vehicle remained on the side of the road

for an extended period of time.

       151.    Between August 2, 2021, and August 6, 2021, investigators conducted a series of

interviews with CS#2. During this interview, CS#2 advised that Cera-Acosta is employed by the

DTO as a mechanic. CS#2 advised that Cera-Acosta works on all of the vehicles utilized by the

DTO and installs the traps/compartments on these vehicles. CS#2 advised that Gamboa-Saenz

pays Cera-Acosta $1,000 per week and supplies Cera-Acosta with illegal drugs for personal use.

CS#2 stated that Cera-Acosta installed compartments in multiple DTO-utilized vehicles,


                                                74
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 75 of 84




including a maroon Toyota FJ Cruiser, a Ford Edge, a green Ford Mustang, a white Chevrolet

Malibu that Grajeda wrecked, and the Ford F-350 from which investigators seized cocaine from.

CS#2 stated that Cera-Acosta was also responsible for emptying the drugs and money from the

traps/compartments when loaded vehicles arrived in Kansas City and that he was also

responsible for building the kilogram press that was located at 7501 West 98th Street, Overland

Park, Kansas.

                                         Frank Gallo De La Cruz

       152.     In December 2019, investigators began conducting electronic and physical

surveillance at the residence of 7501 West 98th, Street, Overland Park, Kansas believed to be

involved in illegal drug distribution. During this surveillance, investigators observed a Hispanic

male subject, later identified as Frank Gallo De La Cruz a/k/a “Gallo,” coming and going from

the stash house, usually on a daily basis.

       153.     Between the dates of March 2, 2020 and March 30, 2020, investigators conducted

four trash pulls from 1404 South Montebello Lane, Olathe, Kansas. Investigators located

valuable evidence in all the trash pulls conducted, to include numerous suspected drug and

money ledgers. Located in the recovered ledgers were entries listed under “Gallo,” which

investigators have identified as Frank Gallo De La Cruz via interviews of DTO interviews and

from a seized ledger which shows a phone number with “Gallo” next to it. The phone number

was subpoenaed and returned to Frank Gallo De La Cruz.

       154.     On March 31, 2020, investigators conducted multiple search warrants of locations

utilized by the Gamboa-Saenz DTO. During those search warrants, drug and money ledgers

were located and seized. These ledgers show entries for “Gallo.”


                                                75
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 76 of 84




       155.   On June 10, 2021, DEA DOMEX authored a report stating that within the ledgers

obtained from the search warrants on March 31, 2021, Frank Gallo De La Cruz is referred to in

the ledgers between the dates of October 8, 2019, and February 13, 2020. Amounts attributed to

Frank Gallo De La Cruz are calculated by analysts as $94,198 and four kilograms of cocaine.

       156.   On October 6, 2020, investigators conducted a proffer interview of Efrain Garcia-

Perez. During this interview, Efrain Garcia-Perez was shown a photograph which he stated

depicted Gallo De La Cruz. Garcia-Perez also stated that Gallo De La Cruz is equal in seniority

to Alvarez-Perez and that Gallo De La Cruz assists with drug distribution in the Kansas City

metropolitan and Washington D.C. areas. During a October 28, 2020 proffer of Garcia-Perez, he

was shown several photos which he stated represented Gallo De La Cruz’s involvement with the

Gamboa-Saenz DTO. These are: (1R) a title for a vehicle which Garcia-Perez states Gallo De La

Cruz and Alvarez-Perez picked up from a customer who could not pay their drug debt; (3G)

which Garcia-Perez stated was a ledger which showed that Gallo De La Cruz and Ochoa-Perez

took $100,000; (3O) which Garcia-Perez stated depicted Gallo De La Cruz; and (4D) which

Garcia-Perez stated was Gallo De La Cruz’s bedroom at 7501 West 98th Street, Overland Park,

Kansas.

       157.   On April 23, 2021, investigators conducted a proffer interview of Indicted

Individual #1. Indicted Individual #1 was shown a photo of Gallo De La Cruz, whom he advised

he recognized as one of the DTO members who brought cocaine to him in St. Louis, Missouri

and who also took money back.

       158.   On May 22, 2021, at approximately 3:47 p.m., investigators were travelling in

tandem with CS#2 to Washington D.C. for a controlled delivery when CS#2 contacted Gallo De


                                               76
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 77 of 84




La Cruz over a consensual wire intercept. A synopsis of that intercept, as translated from

Spanish to English by linguists, is set forth below with small changes to remove gender specific

references. (The synopsis uses “UM” instead of “Gallo De La Cruz” because the linguists did

not know the identity of this person at the time the translation was prepared.)

Parties greet. CS says all is good and s/he will arrive around 11 at night, s/he has 6 hours

remaining before s/he arrives. UM acknowledges arrival at 11, UM says he will pick up the car

tomorrow since it's too late to go to the hotel. CS says s/he thinks that it's best if they pick it up

today. UM acknowledges. CS says s/he thinks its best if they pick it up today, leave a car for the

CS and they (UM) can leave their car, and CS says s/he could stay at the hotel and then they

could bring the car back tomorrow and CS will return tomorrow. UM says they think they will

work the car, too. CS asks if "this one" or the one they will give. UM asks CS what s/he said.

CS asks if s/he is going back in "this one" or will they give him/her another car to return in.

UM asks what car it is (that CS is in). CS says it's the TOYOTA F.J. UM asks if the red one. CS

affirms. UM says he thinks CS will take back the one UM is in now, but it depends on what

PELON says. UM says it may be the red one he is in that CS will take back. CS acknowledges.

UM says we will see what PELON says. CS tells UM to work well. UM says they have to work

well and without rushing so all ends well. CS agrees to take his/her time. Parties say good-bye.

       159.     On May 22, 2021, at approximately 8:07 p.m., CS#2 received an incoming call

from Gallo De La Cruz over a consensual wire intercept. A transcript of that recorded call as

translated from Spanish to English by linguists is set forth below.

CS#2: [U/I]

GALLO DE LA CRUZ: “Everything alright?”


                                                  77
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 78 of 84




CS#2: “All good Machete, all good. I stopped for a little”

GALLO DE LA CRUZ: “Alright.”

CS#2: I stopped a little to pee [U/I] that I just couldn't.

GALLO DE LA CRUZ: “Uh-huh.”

[Voices Overlap]

CS#2: “All good.”

GALLO DE LA CRUZ: “It's just that, that one dude was saying you were not answering and
that's why but no, all good.”

CS#2: “No, yeah, all good, I'm just.”

GALLO DE LA CRUZ: “About how much is left?”

CS#2: “About an hour or two, two hours and some.”

GALLO DE LA CRUZ: “Huh?”

CS#2: “Two hours and some still left. I'm here around some mountains.”

GALLO DE LA CRUZ: Two hours?

CS#2: “Yeah, two hours and some.”

GALLO DE LA CRUZ: “Right on, okay because...”

CS#2: “Okay.”

GALLO DE LA CRUZ: “Because it's just that, okay, I think it's going to be too late to be
making too much movement.”

[Background: Noise]

CS#2: “Okay then we can do it tomorrow.”

GALLO DE LA CRUZ: “Tomorrow early yes because I'm going to take both cars because they
will be taking both.”

CS#2: “Okay but to, but...”

                                                  78
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 79 of 84




[Voices Overlap]

GALLO DE LA CRUZ: “Right so we can work on both.”

CS#2: “Okay but I'll need to be at the hotel, I'll rent out the hotel the uh, the night and tomorrow
day, right?”

GALLO DE LA CRUZ: “Yes, it's going to be all day tomorrow and uh, Sunday also uh, all
night, all day. So all Saturday and Sunday.”

CS#2: [Clears Throat] “Okay.”

GALLO DE LA CRUZ: “Ready? What's today, Saturday?”

[End of Conversation]

       160.    On May 24, 2021, CS#2 received an incoming call from Gallo De La Cruz during

which Gallo De La Cruz and CS#2 discussed the events surrounding the police towing the FJ

Cruiser. At one point during this conversation, CS#2 told Gallo De La Cruz about the condition

of the vehicle and stated, “I mean, Gallo De La Cruz, they are going to take it apart man, that

truck is fucked Gallo De La Cruz.” Gallo De La Cruz then asked CS#2, “where did it have it, in

the roof or maybe…”. Investigators note that this is important because it shows that Gallo De

La Cruz has previous knowledge of this specific vehicle having a roof compartment which the

DTO utilized. This roof compartment is extremely sophisticated, and the operator must know a

detailed sequence of events to open it. Investigators were able to open this compartment during

the controlled delivery attempt and record a video showing the detailed sequence of events

needed to open the compartment. During this call, Gallo De La Cruz also made certain

comments that he may be told to go get the vehicle and that he does not want too.

       161.    Between August 2, 2021 and August 6, 2021, investigators conducted a series of

interviews of CS#2. During these interviews, CS#2 identified a residence located at 2901

                                                79
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 80 of 84




Hyattsville, Maryland from a Google Maps photo as being a residence utilized by the Gamboa-

Saenz DTO. In the Google Map photo, which was taken in July 2019, a white Jaguar can be

observed in the driveway and CS#2 stated this vehicle was routinely driven by Gallo De La

Cruz, Alvarez-Perez, and Calixto-Filho. CS#2 also stated Gallo De La Cruz is in charge of DTO

operations in Chicago, Illinois and Washington D.C. CS#2 stated the first time s/he went to

Washington D.C. was on a trip with Gallo De La Cruz. CS#2 advised that s/he and Gallo De La

Cruz left Kansas City in two separate vehicles each loaded with at least 15 kilograms of cocaine.

CS#2 stated that Gallo De La Cruz transported his load of cocaine to Chicago, Illinois and CS#2

transported his/her load of cocaine to Washington D.C. CS#2 advised that this trip occurred

during the “warm months” of 2019. CS#2 further stated that when CS#2 was travelling to

Washington D.C. with investigators for the attempted controlled delivery on May 22, 2021,

CS#2 was supposed to be meet Gallo De La Cruz. CS#2 advised Gallo De La Cruz is a window

cleaner, which investigators have corroborated from photos from Gallo De La Cruz’s Facebook

profile which show him cleaning windows and wearing a shirt with the logo of a company that

cleans windows.

       162.    On August 20, 2021, investigators received paperwork from the tow company that

towed the Toyota FJ cruiser after the Maryland State Police stopped it on May 22, 2021. The

tow company provided investigators with a photo of the driver’s license of the individual who

picked up the FJ Cruiser and that driver’s license is that of Gallo De La Cruz. The two company

also advised investigators that Gallo De La Cruz possessed the keys to the vehicle.

       163.    A review of the cell phones seized from the vehicle occupied by Alvarez-Perez,

Gonzalez-Rodriguez, and Baca-Marquez on May 30, 2021 resulted in the recovery of a


                                               80
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 81 of 84




WhatsApp text conversation between Alvarez-Perez and Gallo De La Cruz from May 22, 2021.

A portion of the WhatsApp conversation was transcribed from Spanish to English by TFO

Lozano, a native Spanish speaker, and is set forth below. Where a word used in Spanish could

have more than one meaning when translated to English and due to slang, the word that makes

sense given the context of the conversation is used in the below translation. (Where a word or

words is double-bracketed, it denotes multiple translations of the Spanish word into English.

Single brackets denote context.)

ALVAREZ-PEREZ: “Answer chorizo”

GALLO DE LA CRUZ: [Gallo De La Cruz sends contact information with map attachment to

Econo Lodge 301-439-3003]

ALVAREZ-PEREZ: “gangster”

ALVAREZ-PEREZ: “for the direction”

ALVAREZ-PEREZ: “but, I sent to Lazaro”

GALLO DE LA CRUZ: “money”

GALLO DE LA CRUZ: “how much”

GALLO DE LA CRUZ: “longer”

ALVAREZ-PEREZ: “I will let you know”

ALVAREZ-PEREZ: “let him tell me”

ALVAREZ-PEREZ: “like 6 hours”

ALVAREZ-PEREZ: “he will arrive around 11”

ALVAREZ-PEREZ: “I will pass you his information”

ALVAREZ-PEREZ: [sends a contact card labeled “Lazaro”]


                                               81
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 82 of 84




(conversation continues)

[Alvarez-Perez sends several images of a police vehicle with overhead lights on behind FJ

Cruiser that was sent to him by CS#2]

GALLO DE LA CRUZ: “dang die you wake up already”

GALLO DE LA CRUZ: “Dang”

ALVAREZ-PEREZ: “yes”

GALLO DE LA CRUZ: “I’m going to drive that way”

GALLO DE LA CRUZ: “it’s like 3 hours”

ALVAREZ-PEREZ: “ok”

GALLO DE LA CRUZ: “wait gangster”

GALLO DE LA CRUZ: “I’m speaking with Lazar”

ALVAREZ-PEREZ: “I already spoke to him”

GALLO DE LA CRUZ: “What state are the plates from”

ALVAREZ-PEREZ: “Missouri”

(conversation regarding locating and getting the FJ Cruiser of out the tow lot continues)

       164.    Based on the above, I have probable cause to believe that Santiago Gamboa-

Saenz a/k/a Pelon,” Maria Ileana Cota, Efrain Garcia-Perez a/k/a “Salado,” Dimas Simoes

Calixto-Filho a/k/a “Brazil,” Juan Alvarez-Perez a/k/a “El Dientes,” Bryan Eduardo Dominguez-

Green a/k/a “Flaco,” Irlanda Areyim Grajeda, Vladimir Blanco-Garciga, Miguel Angel Vazquez-

Rodriguez a/k/a “Chapito” a/k/a “Zacatecas,” Eduardo Ramirez-Ochoa a/k/a “Santa Claus” a/k/a

“El Gordo,” Jesus Gonzalez-Rodriguez, Homero Baca-Marquez, Jaime De Jesus Ocampo a/k/a

“Jaime De Jesus Ocampo-Ramirez” a/k/a ‘Don Pedro”, Jose Cera-Acosta, Frank Gallo De La


                                               82
       Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 83 of 84




Cruz a/k/a “Gallo,” and others known and unknown, knowingly and intentionally conspired and

agreed with each other to distribute 5 kilograms or more of cocaine, a controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(ii). This was all in

violation of Title 21, United States Code, Section 846.

       Having signed this affidavit under oath, I state that its contents are true and correct to the

best of my knowledge, information and belief.



                                              ________________________
                                              Christopher J. Atkins
                                              Special Agent
                                              Drug Enforcement Administration



       Subscribed and sworn to before me on this 24th day of August, 2021.



                                              ______________________________
                                              HONORABLE TERESA J. JAMES
                                              United States Magistrate Judge
                                              District of Kansas




                                                 83
        Case 1:21-mj-00589-ZMF Document 1-3 Filed 09/03/21 Page 84 of 84




                                          PENALTIES

Count 1:       21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), and 846
               Conspiracy to Possess with Intent to Distribute 5 Kilograms or More of
               Cocaine

    •   Punishable by a term of imprisonment of not less than ten (10) years and no more than
        life imprisonment. 21 U.S.C. § 841(b)(1)(A).

    •   A term of supervised release of at least five (5) years. 21 U.S.C. § 841(b)(1)(A).

    •   A fine not to exceed $10 million. 21 U.S.C. § 841(b)(1)(A).

    •   A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).

If the defendant commits such a violation after a prior conviction for a serious drug felony or
serious violent felony has become final, the penalties are:

    •   A term of imprisonment of not less than fifteen (15) years and no more than life. 21
        U.S.C. § 841(b)(1)(A).

    •   A term of supervised release of at least ten (10) years. 21 U.S.C. § 841(b)(1)(A).

    •   A fine not to exceed $20 million. 21 U.S.C. § 841(b)(1)(A).

    •   A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).

If the defendant commits such a violation after two or more prior convictions for a serious drug
felony or serious violent felony have become final, the penalties are:

    •   A term of imprisonment of not less than twenty-five (25) years and no more than life.
        21 U.S.C. § 841(b)(1)(A).

    •   A term of supervised release of at least ten (10) years. 21 U.S.C. § 841(b)(1)(A).

    •   A fine not to exceed $20 million. 21 U.S.C. § 841(b)(1)(A).

    •   A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).




                                                84
